Exhibit 10.1

Execution Version

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of May 28, 2010 and is
entered into by and among AVEO PHARMACEUTICALS, INC., a Delaware corporation,
and each of its subsidiaries that appears on the signature pages hereof or which
has joined this Agreement as contemplated by Section 7.14 hereof (hereinafter
collectively referred to as the “Borrower”), HERCULES TECHNOLOGY II, L.P., a
Delaware limited partnership (“Hercules II”), and HERCULES TECHNOLOGY III, L.P.,
a Delaware limited partnership (“Hercules III”, together with Hercules II
collectively referred to as the “Lender”).

RECITALS

A. Borrower, Hercules Technology Growth Capital, Inc. (“Lender Affiliate”) and
Comerica Bank have previously entered into that certain Loan and Security
Agreement dated as of March 15, 2008 (the “Prior Agreement”) pursuant to which
the obligations outstanding to Lender Affiliate and Comerica Bank, other than as
provided for in Section 2.6, in the aggregate, total $12,430,407.20 (the
“Existing Term Loan”);

B. Borrower has requested that Lender make available to Borrower a loan in an
aggregate principal amount of up to Twenty Five Million and No/100 Dollars
($25,000,000) (the “Term Loan”);

C. Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement; and

D. Borrower will use the Term Loan proceeds to, subject to Section 2.6, repay
the Existing Term Loan in its entirety and, upon such payment, Borrower,
Comerica Bank and Lender Affiliate will terminate the Prior Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender hereby agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

“Advance(s)” means a Term Loan Advance.



--------------------------------------------------------------------------------

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

“Agreement” means this Loan and Security Agreement, as amended, modified,
supplemented or restated from time to time in accordance with the terms hereof.

“Assignee” has the meaning given to it in Section 11.13.

“Borrower Products” means all products, drugs, drug compounds, software, service
offerings, technical data or technology currently being designed, manufactured
or sold by Borrower or which Borrower intends to sell, license, or distribute in
the future including any products or service offerings under development,
collectively, together with all products, software, service offerings, technical
data or technology that have been sold, licensed or distributed by Borrower
since its incorporation.

“Cash” means all cash and liquid funds.

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than twenty four months from
the date of acquisition, (b) U.S. dollar denominated time deposits, certificates
of deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or
the equivalent thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at
least P-2 or the equivalent thereof in each case with maturities of not more
than twenty four months from the date of acquisition (any bank meeting the
qualifications specified in clauses (b)(i) or (ii), an “Approved Bank”),
(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a), above, entered into
with any Approved Bank, (d) commercial paper or corporate notes issued by any
Approved Bank or by the parent company of any Approved Bank and commercial paper
or corporate notes issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s,
or guaranteed by any industrial company with a long term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody’s, as
the case may be, and in each case maturing within twenty four months after the
date of acquisition, (e) debt issued by government-sponsored enterprises with
maturities of not more than twenty four months from the date of acquisition,
(f) municipal obligations having a long term rating of at least A2 or equivalent
by Moody’s and A or equivalent by S&P or short term ratings of P-1 or equivalent
by Moody’s and A-1 or equivalent by S&P, in each case with maturities or put
dates of not more than twenty four months from the date of acquisition and
(g) investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (f) above.

 

2



--------------------------------------------------------------------------------

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower, in each case in which the holders of
Borrower’s outstanding voting securities, or affiliates of such holders,
immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, hold voting securities representing more than
fifty percent (50%) of the voting power of the outstanding voting securities of
the surviving or resulting entity in such transaction or series of related
transactions (or the parent of such surviving or resulting entity if such
surviving or resulting entity is wholly owned by such parent), in each case
without regard to whether Borrower or Subsidiary is the surviving or resulting
entity.

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Commitment Charge” means $30,000, which charge has been paid to Lender prior to
the Closing Date, and shall be deemed fully earned on the Closing Date
regardless of the early termination of this Agreement.

“Compliance Certificate” means a certificate in the form attached hereto as
Exhibit F.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the Ordinary Course of Business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

 

3



--------------------------------------------------------------------------------

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Credit Enhancement Event I” means the achievement of the following:
(i) following the Closing Date Borrower shall have entered into at least one new
Strategic Collaboration Agreement pursuant to which Borrower receives, on or
prior to April 1, 2011, aggregate net cash proceeds of at least Fifteen Million
No/Dollars ($15,000,000) (the “Initial Collaboration Agreement”); (ii) on or
prior to April 1, 2011 Borrower shall have enrolled at least 500 patients in a
Phase 3 clinical trial of Tivozanib (TIVO-1) (which shall mean a human clinical
trial in any country that satisfies the requirements of 21 CFR §312.21(c)); and
(iii) on April 1, 2011 Borrower shall have unrestricted Cash on hand and/or be
holding Cash Equivalents equal to or greater than Fifty Million No/Dollars
($50,000,000).

“Credit Enhancement Event II” means the achievement of the following: (i) on
October 1, 2011 Borrower shall have unrestricted Cash on hand and/or be holding
Cash Equivalents equal to or greater than Fifty Million No/Dollars ($50,000,000)
and (ii) (x) following the Closing Date Borrower shall have entered into at
least one new Strategic Collaboration Agreement pursuant to which Borrower
receives, on or prior to April 1, 2011, aggregate net cash proceeds of at least
Twenty Five Million No/Dollars ($25,000,000) or (y) in addition to entering into
the Initial Collaboration Agreement, Borrower shall have entered into at least
one additional new Strategic Collaboration Agreement pursuant to which Borrower
receives, on or prior to October 1, 2011, aggregate net cash proceeds of at
least Ten Million No/Dollars ($10,000,000).

“Deferred Charge Note” means a Promissory Note in substantially the form of
Exhibit B-2.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended from
time to time and its regulations.

“Event of Default” has the meaning given to it in Section 9.

“Excluded Agreements” means (i) the Warrant; (ii) any stock purchase agreement,
options, or warrants to acquire, or agreements governing the rights of, any
capital stock or other equity security, or any common stock, preferred stock, or
equity security issued to or purchased by Lender or its nominee or assignee; and
(iii) any other warrant agreement by and between Lender and Borrower.

“Existing Term Loan” has the meaning given to it in the recitals to this
Agreement.

“Facility Charge” means $120,000.

 

4



--------------------------------------------------------------------------------

“Financial Statements” has the meaning given to it in Section 7.1.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“GECC” means General Electric Capital Corporation.

“GECC Security Agreement” means that certain Master Security Agreement, dated as
of December 8, 2003, by and between Borrower and GECC as the same may from time
to time be amended, modified, supplemented or assigned in accordance with its
terms.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services (excluding trade credit entered into in
the Ordinary Course of Business), including reimbursement and other obligations
with respect to surety bonds and letters of credit, (b) all obligations
evidenced by notes, bonds, debentures or similar instruments, (c) all capital
lease obligations, and (d) all Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets or stock of another Person.

“Joinder Agreements” means for each Subsidiary required to do so by
Section 7.14, a completed and executed Joinder Agreement in substantially the
form attached hereto as Exhibit G.

“JV Restrictions” has the meaning given to it in Section 7.6.

“Lender” has the meaning given to it in the preamble to this Agreement.

“Lender Affiliate” has the meaning given to it in the recitals to this
Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

5



--------------------------------------------------------------------------------

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes, the ACH Authorization, the
Account Control Agreements, the Joinder Agreements, all UCC Financing Statements
and any other documents executed in connection with the Secured Obligations or
the transactions contemplated hereby, as the same may from time to time be
amended, modified, supplemented or restated; provided, that the term “Loan
Document” shall not include any Excluded Agreements.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or condition (financial or otherwise)
of Borrower, provided, however, a Material Adverse Effect shall not occur if
Borrower’s Board of Directors delivers to Lender, within 2 business days of
Lender’s request, an equity financing plan acceptable to Lender; provided,
further, the failure of a FDA clinical trial, in and of itself, shall not
constitute a Material Adverse Effect; or (ii) the ability of Borrower to perform
the Secured Obligations in accordance with the terms of the Loan Documents, or
the ability of Lender to enforce any of its rights or remedies with respect to
the Secured Obligations; or (iii) the Collateral or Lender’s Liens on the
Collateral or the priority of such Liens.

“Maximum Term Loan Amount” means Twenty-Five Million and No/100 Dollars
($25,000,000).

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

“New Warrants” shall mean the warrants to purchase shares of common stock of the
Borrower issued to the Lender by the Borrower on June 2, 2010.

“Note(s)” means a Term Note or a Deferred Charge Note.

“Ordinary Course of Business” means the normal and customary operations of
Borrower and/or its Subsidiaries, as applicable, and their business, including
activities relating to the identification, acquisition through license or
otherwise, development or commercialization of a biologic or drug.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $3,000,000, in the

 

6



--------------------------------------------------------------------------------

aggregate, outstanding at any time secured by a lien described in clause
(vii) of the defined term “Permitted Liens”; (iv) Indebtedness to trade
creditors incurred in the Ordinary Course of Business, including Indebtedness
incurred in the Ordinary Course of Business with corporate credit cards;
(v) Indebtedness that also constitutes a Permitted Investment; (vi) Subordinated
Indebtedness; (vii) other Indebtedness in a principal amount not to exceed
$1,000,000 at any time outstanding, (viii) reimbursement obligations in
connection with letters of credit (including, without limitation, the Comerica
Letters of Credit) in an amount not to exceed $1,000,000 undrawn at any time,
(ix) guarantees of any items of Permitted Indebtedness in clauses (i) through
(viii) above and (x) extensions, refinancing and renewals of any items of
Permitted Indebtedness, provided that the principal amount is not increased or
the terms modified to impose materially more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) Marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within two years from the date of acquisition thereof,
(b) commercial paper maturing no more than two years from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than two years from the date of investment therein, (d) money market accounts,
and (e) Cash Equivalents; (iii) repurchases of stock from former employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements at the original issuance price of such securities in an aggregate
amount not to exceed $250,000 in any fiscal year, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases; (iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business; (vi) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not affiliates, in the Ordinary Course of Business,
provided that this subparagraph (vi) shall not apply to Investments of Borrower
in any Subsidiary; (vii) Investments consisting of loans not involving the net
transfer on a substantially contemporaneous basis of cash proceeds to employees,
officers or directors relating to the purchase of capital stock of Borrower
pursuant to employee stock purchase plans or other similar agreements approved
by Borrower’s Board of Directors; (viii) Investments consisting of travel
advances in the Ordinary Course of Business; (ix) Investments in newly-formed
Subsidiaries , provided that such Subsidiaries enter into a Joinder Agreement
promptly after their formation by Borrower and execute such other documents as
shall be reasonably requested by Lender; (x) Investments in any Subsidiary which
is not a Borrower which do not exceed $1,000,000 in cash in the aggregate in any
fiscal year; (xi) joint ventures or strategic alliances in the Ordinary Course
of Business; (xii) Investments consisting of in-licensing of technology or
products in the Ordinary Course of Business; (xiii) Permitted Indebtedness that
also constitute Investments; (xiv) additional Investments that do not exceed
$1,000,000 in cash in the aggregate in any fiscal year; (xv) Investments
constituting treasury management made in accordance with Borrower’s investment
policy, as approved by Borrower’s Board of Directors; (xvi) Investments by
Borrower in any other Borrower; and (xvii) Investments utilizing Borrower’s
stock as consideration that do not result in a Change of Control.

 

7



--------------------------------------------------------------------------------

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the Ordinary Course of Business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or environmental liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or other intellectual property constituting purchase money
liens and liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of “Permitted Indebtedness” (and, with respect to any
such Indebtedness owing to GECC, subject to compliance with Section 7.16, a Lien
in favor of GECC on cash or cash equivalents securing such Indebtedness to
GECC); (viii) Liens incurred in connection with Subordinated Indebtedness;
(ix) leasehold interests in leases or subleases and licenses granted in the
Ordinary Course of Business and not interfering in any material respect with the
business of the licensor; (x) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of custom duties that are promptly
paid on or before the date they become due; (xi) Liens on insurance proceeds
securing the payment of financed insurance premiums that are promptly paid on or
before the date they become due (provided that such Liens extend only to such
insurance proceeds and not to any other property or assets); (xii) statutory and
common law rights of set-off and other similar rights as to deposits of cash and
securities in favor of banks, other depository institutions and brokerage firms;
(xiii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the Ordinary Course of Business so
long as they do not materially impair the value or marketability of the related
property; (xiv) licenses that constitute Permitted Transfers; (xv) Comerica
Bank’s Lien on the account described in subsection (ii)(D) of the provision in
Section 3.1 up to the amount referenced therein; (xvi) Liens on cash and cash
equivalents securing letters of credit permitted under clause (viii) of the
definition of “Permitted Indebtedness;” and (xvii) Liens incurred in connection
with the extension, renewal or refinancing of the indebtedness secured by Liens
of the type described in clauses (i) through (xi) above; provided, that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase.

“Permitted Transfers” means the conveyance, sale, lease, license, transfer or
disposition of (i) Inventory (whether as raw material, work in process, finished
product or otherwise) in the Ordinary Course of Business, (ii) exclusive and
non-exclusive licenses and similar arrangements for the use of property of
Borrower or its Subsidiaries in the Ordinary Course of Business, (iii) worn-out,
obsolete or surplus Equipment at fair market value in the

 

8



--------------------------------------------------------------------------------

Ordinary Course of Business, (iv) other assets having a fair market value of not
more than $1,000,000 in the aggregate in any fiscal year, (v) property between
Borrower and another Borrower, (vi) Permitted Liens and (vii) Permitted
Investments.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

“Prime Rate” means for any day the prime rate as reported in The Wall Street
Journal minus 4.75%.

“Prior Agreement” has the meaning given to it in the recitals to this Agreement.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Strategic Collaboration Agreement” means any strategic collaboration agreement
(including, for example, a license agreement, a co-development agreement, a
co-promotion agreement or other agreement in which Borrower grants rights in
Borrower Products or technologies), entered into by Borrower, in each case
whether with a new or existing strategic partner.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

“Subsequent Financing” means the closing of the sale of equity securities by
Borrower after the Closing Date resulting in at least $10 million in net cash
proceeds to the Borrower; provided, however, that none of the following shall
constitute a “Subsequent Financing”: (i) the issuance or sale of equity
securities in connection with a Strategic Collaboration Agreement, (ii) the
issuance or sale of equity securities in connection with the acquisition
(whether by merger or otherwise) by the Borrower or any Subsidiary of all or
substantially all of the stock or assets of any other entity; or (iii) the
issuance or sale of equity securities to employees, directors or officers of, or
consultants to, the Borrower or any Subsidiary in connection with the provision
of services by any such individual.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1D hereto.

“Receivables” means all of Borrower’s Accounts, Instruments, Documents, Chattel
Paper, Supporting Obligations, letters of credit, proceeds of any letter of
credit, and Letter of Credit Rights.

 

9



--------------------------------------------------------------------------------

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

“Term Loan Amortization Date” means April 1, 2011; provided, that if Credit
Enhancement Event I is achieved the Term Loan Amortization Date shall be
October 1, 2011; provided, further, that if Credit Enhancement Event I and
Credit Enhancement Event II are both achieved the Term Loan Amortization Date
shall be January 1, 2012.

“Term Loan Interest Rate” means the higher of (i) 11.90% and (ii) 11.90% plus
the Prime Rate; provided, however, that in no event shall the Term Loan Interest
Rate exceed 15.0%.

“Term Loan Maturity Date” means September 1, 2013; provided, that if Credit
Enhancement Event I is achieved the Term Loan Maturity Date shall mean March 1,
2014; provided, further, that if Credit Enhancement Event I and Credit
Enhancement Event II are both achieved the Term Loan Maturity Date shall mean
June 1, 2014.

“Term Note” means a Promissory Note in substantially the form of Exhibit B-1.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Warrant” means, collectively, all warrants to purchase shares of capital stock
of the Borrower issued to Lender by the Borrower (including, without limitation,
the New Warrants).

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 

10



--------------------------------------------------------------------------------

SECTION 2. THE LOAN

2.1 Term Loan.

(a) Advance. Subject to the terms and conditions of this Agreement, Lender will
make, and Borrower agrees to draw, a Term Loan Advance in the Maximum Term Loan
Amount on the Closing Date.

(b) Advance Request. To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request and the Term Notes to Lender. Lender shall
fund the Term Loan Advance in the manner requested by the Advance Request
provided that each of the conditions precedent to such Term Loan Advance is
satisfied as of the requested Advance Date.

(c) Interest. The principal balance of the Term Loan Advance shall bear interest
thereon from such Advance Date, calculated as of such Advance Date, at the Term
Loan Interest Rate based on a year consisting of 360 days, with interest
computed daily based on the actual number of days elapsed. The Term Loan
Interest Rate will float and change on the day the Prime Rate changes from time
to time, as applicable.

(d) Payment. Borrower will pay interest on the Term Loan Advance on the first
day of each month, beginning the month after the Advance Date. Borrower shall
repay the aggregate Term Loan principal balance that is outstanding on the Term
Loan Amortization Date in thirty (30) equal monthly installments of principal
and interest commencing on the Term Loan Amortization Date and continuing on the
first business day of each month thereafter through the Term Loan Maturity Date.
The entire Term Loan principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on the Term Loan Maturity Date. Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction and regardless of any counterclaim or defense. Lender will initiate
debit entries to the Borrower’s account as authorized on the ACH Authorization
on each payment date of all periodic obligations payable to Lender under each
Term Note or Term Advance.

2.2 Maximum Interest. Notwithstanding any provision in this Agreement, the
Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of principal
outstanding on the Notes; second, after all principal is repaid, to the payment
of Lender’s accrued interest, costs, expenses, professional fees and any other
Secured Obligations; and third, after all Secured Obligations are repaid, the
excess (if any) shall be refunded to Borrower.

 

11



--------------------------------------------------------------------------------

2.3 Default Interest. In the event any payment is not paid on the scheduled
payment date, subject to applicable grace periods, an amount equal to two
percent (2%) of the past due amount shall be payable on demand. In addition,
upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.1(c) plus five percent (5%) per annum. In the
event any interest is not paid when due hereunder, delinquent interest shall be
added to principal and shall bear interest on interest, compounded at the rate
set forth in Section 2.1(c) or Section 2.3, as applicable.

2.4 Prepayment. At its option upon at least 7 days prior notice to Lender,
Borrower may prepay all, but not less than all, of the outstanding Advances by
paying the entire principal balance, all accrued and unpaid interest, together
with a prepayment charge equal to the following percentage of the principal
Advance amount being prepaid: if such Advance amounts are prepaid in any of the
(i) first twelve (12) months following the Closing Date, 4%; (ii) after twelve
(12) months but prior to twenty four (24) months, 3%; (iii) after twenty four
(24) months but prior to thirty six (36) months, 2%; and thereafter, 1% (each, a
“Prepayment Charge”). Borrower agrees that the Prepayment Charge is a reasonable
calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances. The outstanding amount of all principal and accrued interest
and unpaid interest will become immediately due and payable without premium or
penalty at Lender’s option upon a Change in Control.

2.5 End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays all of the outstanding Secured
Obligations, or (iii) the date that the Secured Obligations become due and
payable, Borrower shall pay Lender a charge equal to $1,237,500. Notwithstanding
the required payment date of such charge, it shall be deemed earned by Lender as
of the Closing Date.

2.6 Prior Agreement End of Term Charge. Lender Affiliate hereby assigns to
Lender the right to receive the $1,249,500 end of term charge which is due and
payable under the Prior Agreement on the Closing Date. Lender has agreed to
defer such charge until, and Borrower agrees to pay Lender such charge on or
before, May 1, 2012 as evidenced by the Deferred Charge Notes. Notwithstanding
the required payment date of such charge, it shall be deemed earned by Lender as
of the Closing Date in accordance with the terms of the Prior Agreement.

2.7 Termination of Prior Agreement. By countersigning below, Lender Affiliate
hereby acknowledges and agrees that all obligations under the Prior Agreement to
the Lender Affiliate (including, without limitation, all principal, interest,
prepayment amounts, expenses and, to the extent provided in Section 2.6, end of
term charges) have been paid in full, the documentation relating to such
obligations and Prior Agreement are terminated (other than any obligations which
by their terms survive such termination) and all Liens granted in favor or for
the benefit of the Lender Affiliate are released.

 

12



--------------------------------------------------------------------------------

SECTION 3. SECURITY INTEREST

3.1 As security for the prompt, complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower hereby
grants to Lender a security interest in all of Borrower’s personal property now
owned or hereafter acquired, including the following (collectively, the
“Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures; (d) General
Intangibles (other than Intellectual Property); (e) Inventory; (f) Investment
Property; (g) Deposit Accounts; (h) Cash; (i) Goods and other tangible and
intangible personal property of Borrower whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, Borrower and wherever
located; and (j) to the extent not otherwise included, all Proceeds of each of
the foregoing and all accessions to, substitutions and replacements for, and
rents, profits and products of each of the foregoing; provided, however, that
the Collateral shall (i) include all Accounts and General Intangibles that
consist of rights to payment and proceeds from the sale, licensing or
disposition of all or any part, or rights in, the Intellectual Property (the
“Rights to Payment”) and (ii) not include (A) more than 65% of the issued and
outstanding voting capital stock of any Subsidiary that is incorporated or
organized in a jurisdiction other than the United States or any state or
territory thereof or the District of Columbia if to do so could reasonably be
expected to cause Borrower adverse tax consequences under Internal Revenue Code
Section 956 (or any successor statute); (B) Intellectual Property (other than
Rights to Payment); (C) any Equipment or Proceeds thereof that is subject to a
Lien that is otherwise permitted by clause (vii) of the definition of “Permitted
Lien” hereunder if inclusion of such Equipment would constitute a breach by
Borrower of its agreement with a third party equipment lessor or lender,
provided, that upon the release of any such Lien such Equipment shall be deemed
to be Collateral hereunder and shall be subject to the security interest granted
herein; (D) cash held in money market account no. 1892029636 at Comerica Bank in
an amount not to exceed $607,392 plus accrued interest to secure certain letters
of credit (the “Comerica Letters of Credit”) and (E) cash or cash equivalents
subject to the Lien permitted by the parenthetical of clause (vii) of the
definition of “Permitted Liens”. Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, and the existence of such security interest would not
otherwise violate or breach any provision in any applicable agreement or
contract that is enforceable under the UCC with respect to the applicable
Intellectual Property, then the Collateral shall automatically, and effective as
of the Closing Date, include the Intellectual Property to the extent necessary
to permit perfection of Lender’s security interest in the Rights to Payment.
Lender hereby agrees to provide Borrower, at Borrower’s expense, with any
release, partial termination or other documents reasonably requested by Borrower
to reflect or confirm that the Collateral does not include any property excluded
from the definition thereof.

 

13



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1 Closing Date. On or prior to the Closing Date, Borrower shall have delivered
to Lender the following:

(a) executed originals of the Loan Documents, Account Control Agreements, a
legal opinion of Borrower’s counsel, Deferred Charge Notes, and all other
documents and instruments reasonably required by Lender to effectuate the
transactions contemplated hereby or to create and perfect the Liens of Lender
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Lender;

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of (i) the Loan and other transactions evidenced by the Loan Documents;
and (ii) the New Warrants and transactions evidenced thereby;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e) payment of the Facility Charge and reimbursement of Lender’s current
expenses reimbursable pursuant to this Agreement, which amounts may be deducted
from the initial Advance; and

(f) such other documents as Lender may reasonably request.

4.2 Further Conditions. On the Advance Date:

(a) Lender shall have received (i) an Advance Request and Term Notes for the
relevant Advance as required by Section 2.1(b), each duly executed by Borrower’s
Chief Executive Officer or Chief Financial Officer, and (ii) any other documents
Lender may reasonably request.

(b) The representations and warranties set forth in this Agreement and in
Section 5 shall be true and correct in all material respects on and as of the
Advance Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.

(c) Borrower shall be in compliance in all material respects with all the terms
and provisions set forth herein and in each other Loan Document on its part to
be observed or performed, and at the time of and immediately after such Advance
no Event of Default shall have occurred and be continuing.

 

14



--------------------------------------------------------------------------------

(d) The Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3 No Default. As of the Closing Date no fact or condition exists that would
(or would, with the passage of time, the giving of notice, or both) constitute
an Event of Default.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1 Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified would reasonably be expected to have a Material
Adverse Effect. Borrower’s present name, former names (if any), locations, place
of formation, tax identification number, organizational identification number
and other information are correctly set forth in Exhibit C.

5.2 Collateral. Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens and JV Restrictions. Borrower has the
power and authority to grant to Lender a Lien in the Collateral as security for
the Secured Obligations.

5.3 Consents. Borrower’s execution, delivery and performance of the Notes, this
Agreement and all other Loan Documents, and Borrower’s execution of the New
Warrants, (i) have been duly authorized by all necessary corporate action of
Borrower, (ii) will not result in the creation or imposition of any Lien upon
the Collateral, other than Permitted Liens and the Liens created by this
Agreement and the other Loan Documents, (iii) do not violate any provisions of
Borrower’s Certificate of Incorporation, bylaws, or any material law,
regulation, order, injunction, judgment, decree or writ to which Borrower is
subject and (iv) do not violate any material contract or agreement or require
the consent or approval of any other Person that has not been obtained. The
individual or individuals executing the Loan Documents and the New Warrants are
duly authorized to do so.

5.4 Material Adverse Effect. No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5 Actions Before Governmental Authorities. Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity or by or
before any governmental authority now pending or, to the knowledge of Borrower,
threatened in writing against or affecting Borrower or its property (i) which
involve any Loan Document or (ii) as to which there is a reasonable possibility
of an adverse determination and which, if adversely determined, would reasonably
be expected to result in a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

5.6 Laws. Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any agreement or instrument evidencing indebtedness, or
any other material agreement to which it is a party or by which it is bound and
for which such default would reasonably be expected to result in an Material
Adverse Effect.

5.7 Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Lender in connection with any Loan Document or included therein or delivered
pursuant thereto contained, contains or will contain any material misstatement
of fact or omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not misleading in any material respect at the time
such statement was made or deemed made. Additionally, any and all financial or
business projections provided by Borrower to Lender shall be provided in good
faith based upon assumptions believed to be reasonable at the time.

5.8 Tax Matters. (a) Borrower has filed all federal, state and local tax returns
that it is required to file, (b) Borrower has duly paid or fully reserved in
accordance with GAAP for all taxes or installments thereof (including any
interest or penalties) as and when due, which have or may become due pursuant to
such returns, and (c) Borrower has paid or fully reserved in accordance with
GAAP for any tax assessment received by Borrower for the three (3) years
preceding the Closing Date, if any (including any taxes being contested in good
faith and by appropriate proceedings).

5.9 Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property. Except as described on Schedule
5.9, to the Borrower’s knowledge, (i) each of the material Copyrights,
Trademarks and Patents is valid and enforceable, (ii) no part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) no claim has been made to Borrower that any part of the
Intellectual Property violates the rights of any third party, except to the
extent that any of the foregoing would not reasonably be expected to cause a
Material Adverse Effect. Exhibit D is a true, correct and complete list of each
of Borrower’s Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses and other licenses which
if terminated could not reasonably be expected to result a Material Adverse
Effect), together with application or registration numbers, as applicable, owned
by Borrower or any Subsidiary, in each case as of the Closing Date and each
other date required by Section 7.15. Borrower is not in material breach of, nor
has Borrower failed to perform any material obligations under, any of the
foregoing contracts, licenses or agreements and, to Borrower’s knowledge, no
third party to any such contract, license or agreement is in material breach
thereof or has failed to perform any material obligations thereunder.

 

16



--------------------------------------------------------------------------------

5.10 Intellectual Property. Except as described on Schedule 5.10, Borrower has,
or in the case of any proposed business, will have, all rights with respect to
Intellectual Property necessary in the operation or conduct of Borrower’s
business as currently conducted and proposed to be conducted by Borrower.
Without limiting the generality of the foregoing, and in the case of Licenses,
except for restrictions that are unenforceable under Division 9 of the UCC,
Borrower has the right, to the extent required to operate Borrower’s business,
to freely transfer, license or assign all material Intellectual Property without
condition, restriction or payment of any kind (other than license payments in
the Ordinary Course of Business and JV Restrictions) to any third party, and
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to the Borrower’s business and used
in the design, development, promotion, sale, license, manufacture, import,
export, use or distribution of Borrower Products.

5.11 Borrower Products. Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any manner
Borrower’s use, transfer or licensing thereof or that may affect the validity,
use or enforceability thereof except to the extent any of the foregoing would
not reasonably be expected to cause a Material Adverse Effect. There is no
decree, order, judgment, agreement, stipulation, arbitral award or other
provision entered into in connection with any litigation or proceeding that
obligates Borrower to grant licenses or ownership interest in any future
Intellectual Property related to the operation or conduct of the business of
Borrower or Borrower Products. Borrower has not received any written notice or
claim, or, to the knowledge of Borrower, oral notice or claim, challenging or
questioning Borrower’s ownership in any Intellectual Property (or written notice
of any claim challenging or questioning the ownership in any licensed
Intellectual Property of the owner thereof) or suggesting that any third party
has any claim of legal or beneficial ownership with respect thereto nor, to
Borrower’s knowledge, is there a reasonable basis for any such claim except to
the extent any of the foregoing would not reasonably be expected to cause a
Material Adverse Effect. To the knowledge of Borrower, neither Borrower’s use of
its Intellectual Property nor the production and sale of Borrower Products
infringes the Intellectual Property or other rights of others in a manner as to
be reasonably expected to cause a Material Adverse Effect.

5.12 Financial Accounts. Exhibit E, as may be updated by the Borrower in a
written notice provided to Lender after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

17



--------------------------------------------------------------------------------

5.13 Employee Loans. Except as permitted by Section 7.8, Borrower has no
outstanding loans to any employee, officer or director of the Borrower nor has
Borrower guaranteed the payment of any loan made to an employee, officer or
director of the Borrower by a third party.

5.14 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments and each
Subsidiary listed on Schedule 1D attached hereto. Attached as Schedule 1D, as
may be updated by Borrower in a written notice provided after the Closing Date,
is a true, correct and complete list of each Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1 Coverage. So long as there are any Secured Obligations outstanding or Lender
has any commitment to make Advances, Borrower shall cause to be carried and
maintained commercial general liability insurance, on an occurrence form (other
than product liability insurance which shall be on a claims-made basis) ,
against risks customarily insured against in Borrower’s line of business. Such
risks shall include the risks of bodily injury, including death, property
damage, personal injury, advertising injury, and contractual liability per the
terms of the indemnification agreement found in Section 6.3. Borrower must
maintain a minimum of $2,000,000 of commercial general liability insurance for
each occurrence. Borrower has and agrees to maintain a minimum of $2,000,000 of
directors and officers’ insurance for each occurrence and $5,000,000 in the
aggregate. So long as there are any Secured Obligations outstanding, Borrower
shall also cause to be carried and maintained insurance upon the Collateral to
the extent a specific type of Collateral is customarily insured against in
Borrower’s business and industry, insuring against all risks of physical loss or
damage howsoever caused, in an amount not less than the full replacement cost of
such Collateral, provided that such insurance may be subject to standard
exceptions and deductibles. Borrower shall also carry and maintain a fidelity
insurance policy in an amount not less than $300,000.

6.2 Certificates. Borrower shall deliver to Lender certificates of insurance
that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Lender is an additional insured for commercial
general liability, an additional insured and a loss payee for all risk property
damage insurance, subject to the insurer’s approval, a loss payee for fidelity
insurance, and a loss payee for property insurance and additional insured for
liability insurance for any future insurance that Borrower may acquire from such
insurer. Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance and fidelity. All certificates of insurance will
provide for a minimum of thirty (30) days advance written notice to Lender of
cancellation or any other change adverse to Lender’s interests, except with
respect to cancellation due to non-payment in which case ten (10) days advance
written notice is sufficient. Any failure of Lender to scrutinize such insurance
certificates for compliance is not a waiver of any of Lender’s rights, all of
which are reserved.

 

18



--------------------------------------------------------------------------------

6.3 Indemnity. Borrower agrees to indemnify and hold Lender and its officers,
directors, employees, agents, attorneys, representatives and shareholders
harmless from and against any and all claims, costs, expenses, damages and
liabilities (including such claims, costs, expenses, damages and liabilities
based on liability in tort, including strict liability in tort), including
reasonable attorneys’ fees and disbursements and other reasonable costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting solely from Lender’s gross negligence or willful
misconduct. Borrower agrees to pay, and to save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all excise, sales or other similar taxes (excluding taxes imposed on or measured
by the net income of Lender) that may be payable or determined to be payable
with respect to any of the Collateral or this Agreement; provided, however,
that, (i) with respect to such liabilities imposed originally and independently
on Lender, Lender shall notify Borrower of any such liabilities within 180 days
of the initial date Lender has actual knowledge, or should have had knowledge,
of its direct exposure to such liabilities and, (ii) with respect to all other
such liabilities not described in subsection (i), Lender shall notify Borrower
of any such liabilities within 180 days of the initial date Lender has actual
knowledge of its direct exposure to such liabilities.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Lender the Compliance
Certificate in the form of Exhibit F monthly within 30 days after the end of
each month and the financial statements listed hereinafter (the “Financial
Statements”):

(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim financial statements as of the end of such month
(prepared on a consolidated and consolidating basis, if applicable and customary
under accepted accounting practices), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer, Chief Financial Officer or Vice President of Finance to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, (ii) that they are subject to normal year end adjustments, and
(iii) they do not contain certain non-cash items that are customarily included
in quarterly and annual financial statements;

 

19



--------------------------------------------------------------------------------

(b) as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter (not including the fourth quarter of each fiscal year),
unaudited interim financial statements as of the end of such calendar quarter
(prepared on a consolidated and consolidating basis, if applicable and customary
under accepted accounting practices), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer, Chief Financial Officer or Vice President of Finance to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, and (ii) that they are subject to normal year end adjustments;

(c) as soon as practicable (and in any event within 90 days) after the end of
each fiscal year, (i) unqualified audited financial statements as of the end of
such year (prepared on a consolidated and consolidating basis, if applicable and
customary under accepted accounting practices), including balance sheet and
related statements of income and cash flows, and setting forth in comparative
form the corresponding figures for the preceding fiscal year, certified by
Ernst & Young or a firm of independent certified public accountants selected by
Borrower and reasonably acceptable to Lender, accompanied by any management
report from such accountants;

(d) promptly after the sending or filing thereof, copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(e) within sixty (60) days of each fiscal year-end, board approved monthly
income statement and balance sheet projections for Borrower’s following fiscal
year. Any board approved changes to such projections shall be delivered to
Lender within thirty (30) days of such board approval; and

(f) budgets, operating plans and other financial information reasonably
requested by Lender.

The executed Compliance Certificate may be sent via facsimile to Lender at
(650) 473-9194 or via e-mail to bjadot@herculestech.com. Documents required to
be delivered pursuant to this Section 7.1 (to the extent any such documents are
included in materials otherwise filed with the Securities and Exchange
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which Borrower posts such documents, or
provides a link thereto on Borrower’s website at the Borrower’s website address
of www.aveopharma.com (or such other website address as Borrower may provide to
Lender in writing from time to time); provided, that: (x) to the extent Lender
is otherwise unable to receive any such electronically delivered documents,
Borrower shall, upon request by Lender, deliver paper copies of such documents
to Borrower until a written request to cease delivering paper copies is given by
Borrower and (y) Borrower shall notify Lender by electronic mail of the posting
of any such documents

 

20



--------------------------------------------------------------------------------

or provide to Lender by electronic mail electronic versions (i.e., soft copies)
of such documents, in each case, to financialstatements@herculestech.com with a
copy to bjadot@herculestech.com.

7.2 Management Rights. Borrower shall permit any representative that Lender
authorizes, including its attorneys and accountants, to inspect the Collateral
and examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable notice during normal business
hours (but in any event no more than twice in any 12 month period unless an
Event of Default has occurred and is continuing). In addition, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records. In addition, Lender shall
be entitled at reasonable times and intervals to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting Borrower. Such consultations shall not unreasonably interfere with
Borrower’s business operations. The parties intend that the rights granted
Lender shall constitute “management rights” within the meaning of 29 C.F.R
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Lender with respect to any business issues shall not be deemed
to give Lender, nor be deemed an exercise by Lender of, control over Borrower’s
management or policies.

7.3 Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Lender, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents
necessary to perfect or give the highest priority to Lender’s Lien on the
Collateral (subject to Permitted Liens). Borrower shall from time to time
procure any instruments or documents as may be reasonably requested by Lender,
and take all further action that may be necessary or that Lender may reasonably
request, to perfect and protect the Liens granted hereby and thereby. In
addition, and for such purposes only, Borrower hereby authorizes Lender to
execute and deliver on behalf of Borrower and to file such financing statements,
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of Borrower either in Lender’s name or in
the name of Lender as agent and attorney-in-fact for Borrower. Borrower shall,
in its reasonable business judgment, protect and defend Borrower’s title to the
Collateral and Lender’s Lien thereon against all Persons claiming any interest
adverse to Borrower or Lender other than Permitted Liens.

7.4 Compromise of Agreements. Without Lender’s prior written consent, Borrower
shall not, nor shall it allow any of its Subsidiaries to, (a) grant any material
extension of the time of payment of any of the Account receivable or General
Intangibles other than extensions in the Ordinary Course of Business which are
consistent with past practices, (b) to any material extent, compromise, compound
or settle the same for less than the full amount thereof other than in the
Ordinary Course of Business and consistent with past practices, (c) release,
wholly or partly, any Person liable for the payment thereof other than in the
Ordinary Course of Business and consistent with past practices, or (d) allow any
credit or discount whatsoever thereon other than trade discounts granted by
Borrower or such Subsidiary in the exercise of the Borrower’s or such
Subsidiary’s reasonable business judgment.

 

21



--------------------------------------------------------------------------------

7.5 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Lender in accordance herewith or for the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion.

7.6 Collateral. Borrower shall at all times keep the Collateral, all
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Lender prompt written notice of any legal process affecting the
Collateral, such Intellectual Property, such other property and assets, or any
Liens thereon. Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens), and shall
give Lender prompt written notice of any legal process affecting such
Subsidiary’s assets. Borrower shall not permit the inclusion in any contract to
which it or a Subsidiary becomes a party of any provisions that restrict or
invalidate the granting of a security interest in any of Borrower’s or such
Subsidiary’s property and assets other than with respect to contractual
restrictions on Intellectual Property entered into with third party strategic
collaborators that are not financial institutions in the Ordinary Course of
Business (“JV Restrictions”).

7.7 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.8 Distributions. Without the prior written consent of the Lender, Borrower
shall not, and shall not allow any Subsidiary to, (a) repurchase or redeem any
class of stock or other equity interest other than pursuant to employee,
director or consultant repurchase plans or other similar agreements, provided,
however, in each case the repurchase or redemption price does not exceed the
original consideration paid for such stock or equity interest by more than
$250,000 in the aggregate in any fiscal year, or (b) declare or pay any cash
dividend or make a cash distribution on any class of stock or other equity
interest, except that a Subsidiary may pay dividends or make distributions to
Borrower (or to any other Subsidiary of Borrower), or (c) lend money to any
employees, officers or directors or guarantee the payment of any such loans
granted by a third party in excess of $250,000 in the aggregate in any fiscal
year or (d) waive, release or forgive any indebtedness owed by any employees,
officers or directors in excess of $250,000 in the aggregate.

7.9 Transfers. Except for Permitted Transfers, Borrower shall not voluntarily or
involuntarily transfer, sell, lease, license, lend or in any other manner convey
any equitable, beneficial or legal interest in any material portion of its
assets.

7.10 Mergers or Acquisitions. Without Lender’s prior written consent, not to be
unreasonably withheld, Borrower shall not merge or consolidate, or permit any of
its

 

22



--------------------------------------------------------------------------------

Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person; provided, that Borrower may make (i) acquisitions utilizing cash as
consideration that constitute Permitted Investments and (ii) acquisitions
utilizing Borrower’s stock as consideration that do not result in a Change of
Control.

7.11 Taxes. Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom. Borrower shall file on or before the due date therefor all
material personal property tax returns in respect of the Collateral.
Notwithstanding the foregoing in this Section 7.11, Borrower may contest, in
good faith and by appropriate proceedings, taxes for which Borrower maintains
adequate reserves therefor in accordance with GAAP.

7.12 Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty
(20) days’ prior written notice to Lender. Neither Borrower nor any Subsidiary
shall relocate its chief executive office or its principal place of business
unless: (i) it has provided prior written notice to Lender; and (ii) such
relocation shall be within the continental United States. Neither Borrower nor
any Subsidiary shall relocate any item of Collateral (other than (v) relocations
of clinical trial supplies in the Ordinary Course Business, (w) Permitted
Transfers, (x) sales of Inventory (whether as raw material, work in process,
finished product or otherwise) in the Ordinary Course of Business,
(y) relocations of Equipment having an aggregate value of up to $500,000 in any
fiscal year, and (z) relocations of Collateral from a location described on
Exhibit C to another location described on Exhibit C) unless (i) it has provided
prompt written notice to Lender, (ii) such relocation is within the continental
United States and, (iii) if such relocation is to a third party bailee, it has
used commercially reasonable efforts to obtain a bailee agreement in form and
substance reasonably acceptable to Lender, provided, that it shall deliver such
a bailee agreement for any such relocation of assets in excess of $1,000,000.

7.13 Deposit Accounts. The Borrower shall not maintain any Deposit Accounts, or
accounts holding Investment Property, except (i) with respect to which Lender
has an Account Control Agreement, or (ii) with respect to money market account
no. 1892029636 at Comerica Bank.

7.14 Subsidiaries. Borrower shall notify Lender of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Subsidiary to execute and deliver to Lender a Joinder Agreement unless to
do so could be expected to cause Borrower adverse tax consequences under
Internal Revenue Code Section 956 (or any successor statute).

7.15 Intellectual Property. Borrower shall update the Intellectual Property
information listed on Exhibit D within 30 days of each quarter end.

 

23



--------------------------------------------------------------------------------

7.16 GECC Indebtedness. On or before June 30, 2010, Borrower shall fully,
finally and completely pay in cash all amounts owed to GECC and shall use
commercially reasonable efforts to promptly deliver to Lender evidence of such
payment and copies of file stamped terminations of all financing statements
relating to such GECC indebtedness and the GECC Security Agreement.

7.17 SBIC. Lender has received a license from the U.S. Small Business
Administration (“SBA”) to extend loans as a small business investment company
(“SBIC”) pursuant to the Small Business Investment Act of 1958, as amended, and
the associated regulations (collectively, the “SBIC Act”). Portions of the Loan
to Borrower will be made under the SBA license and the SBIC Act. Addendum 1 to
this Agreement outlines various responsibilities of Lender and Borrower
associated with an SBA loan, and such Addendum 1 is hereby incorporated in this
Agreement.

7.18 New Warrants. Notwithstanding anything to the contrary contained herein,
the Borrower shall issue (i) the New Warrants and (ii) a legal opinion, in the
form agreed to as of the Closing Date, with respect to the New Warrants, in each
case, to Lender on June 2, 2010. Borrower acknowledges and agrees that failure
to issue the New Warrants and such opinion to Lender on June 2, 2010 shall
constitute an immediate Event of Default under Section 9 hereof.

SECTION 8. RIGHT TO INVEST/CONVERT

8.1 Rights.

Subject to the terms and conditions hereof, including, without limitation,
Section 11.13 hereof, Lender shall have the right, subject to compliance with
applicable securities laws and subject to Borrower’s consent, which consent
shall not be unreasonably withheld to (a) convert outstanding principal of the
Term Loan into the same equity securities sold in any and all Subsequent
Financings and/or (b) purchase the same equity securities sold in any and all
Subsequent Financings for cash, in case of clauses (a) and (b) in the aggregate
amount of up to $2,000,000, in each case, on the same terms, conditions and
pricing afforded by Borrower to other investors participating in the applicable
Subsequent Financing at a closing to occur concurrently with the closing of such
Subsequent Financing, provided, however that the obligation of the Borrower to
issue and sell to the Lender any securities pursuant to this Section 8.1 is
subject in all cases to the preparation, execution and delivery by the Borrower
and the Lender of a purchase agreement containing the same terms and conditions
set forth in the agreement between the Borrower and other investors
participating in the applicable Subsequent Financing, if any, and other terms
and conditions reasonable acceptable to the Borrower and the Lender, and the
receipt of any required regulatory approval. For purposes of clarity, Borrower
may withhold its consent (which shall be deemed reasonable for purposes hereof)
in the event that effecting a conversion and/or an investment as contemplated by
this Section 8.1 in accordance with the terms and conditions hereof would, in
the good faith determination of the Borrower, (i) require the Borrower to obtain
the approval of its stockholders pursuant to applicable securities exchange
rules, (ii) result in a violation of any applicable law, rule or regulation or
(iii) adversely affect such Subsequent Financing (including the marketing
thereof) or any activity that the Borrower is engaged in or has plans to engage
at such time.

 

24



--------------------------------------------------------------------------------

8.2 Provisions Applicable to Rights.

(a) The Borrower shall provide to the Lender 10 days’ prior written notice (the
“Notice”) of the consummation of each Subsequent Financing (including the number
and type of securities to be offered, the price and other material terms and
conditions, to the extent known, and the anticipated closing date thereof). The
Borrower shall promptly notify Lender of (i) the determination of the price and
other material terms and conditions upon which it proposes to offer such
securities, to the extent not set forth in such Notice and (ii) any material
change in any of the information set forth in such Notice or in the price or
other terms previously communicated to such Lender.

(b) The Lender shall have until the later of: (i) 5 days following receipt of
the Notice, (ii) the date one business day following the date on which the final
price and material terms, to the extent not set forth in the Notice, are
communicated to such Lender and (iii) the date one business day following the
date on which any material change in any of the information set forth in the
Notice or in the price or any other term of the applicable Subsequent Financing
is communicated to such Lender (such period, the “Exercise Period”) to exercise
its rights pursuant to Section 8.1 with respect to such Subsequent Financing by
delivering written notice of exercise of such rights (and the terms of such
exercise in accordance with the provisions hereof) to the Borrower within such
Exercise Period. In the event that the Borrower does not receive such written
notice from the Lender within such Exercise Period, the Lender’s rights under
this Section 8 with respect to such Subsequent Financing shall terminate upon
the expiration of such Exercise Period.

(c) Notwithstanding the foregoing, in the event that the applicable Subsequent
Financing is a public offering made pursuant to a registration statement filed
with the Securities and Exchange Commission pursuant to the Securities Act of
1933, as amended (the “Securities Act”), the offering and any issuance and sale
of securities to the Lender pursuant to this Section 8 shall be made by the
Borrower in a concurrent private placement and not in such public offering (and
as such, the securities offered and issued and sold to the Lender in the private
placement shall constitute “restricted securities” for purposes of the
Securities Act). In any such private placement: (i) the conversion price or
purchase price per share to be paid by Lender, as applicable, in such private
placement shall be equal to the initial offering price to the public in such
public offering and (ii) the closing of the private placement shall occur
concurrently with the closing of such Subsequent Financing.

(d) Notwithstanding the foregoing, Borrower shall have no obligations pursuant
to this Section 8 at any, and during any period of, time when Lender is in
default in any material respect of any of its obligations under an agreement
between Borrower and Lender.

(e) Notwithstanding anything to the contrary contained herein, Lender shall not
sell or assign any rights granted to it pursuant to this Section 8 without the
prior written consent of the Borrower.

 

25



--------------------------------------------------------------------------------

(f) The Company shall use commercially reasonable efforts to obtain the consent
of the requisite percentage of the parties to the Fourth Amended and Restated
Investor Rights Agreement dated as of March 18, 2009 by and among Borrower and
the other parties named therein as required to enable the Borrower and the
Lender to execute and deliver a Registration Rights Agreement, substantially in
the form attached hereto as Exhibit I, on or prior to the date that is 30 days
following the date hereof.

(g) The rights granted to Lender under this Section 8 shall terminate upon the
earliest to occur of: (i) the date on which the Lender has converted outstanding
principal of the Term Loan into equity securities and/or has purchased equity
securities for cash pursuant to Section 8.1, in the aggregate amount of
$2,000,000, or (ii) the date on which the Secured Obligations are no longer
outstanding.

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. Borrower fails to pay any amount when due under this Agreement,
the Notes or any of the other Loan Documents and such default continues for more
than three business days after the due date thereof; or

9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, the Notes, or any of the other Loan
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6.1, 7.5, 7.6, 7.7, 7.8, 7.9, 7.13 or 7.18)
such default continues for more than ten (10) business days after the earlier of
the date on which (i) Lender has given notice of such default to Borrower and
(ii) Borrower has actual knowledge of such default or (b) with respect to a
default under any of Sections 6.1, 7.5, 7.6, 7.7, 7.8, 7.9, 7.13 or 7.18, upon
the earlier to occur of (x) Lender has given written notice of such default to
Borrower or (y) Borrower has actual knowledge of such default; or

9.3 Material Adverse Effect. A circumstance has occurred that would have a
Material Adverse Effect; or

9.4 Other Loan Documents. The occurrence of any default under any Loan Document
not otherwise specifically referenced in this Section 9 or the Warrant or any
other agreement between Borrower and Lender and such default continues for more
than ten business (10) days after the earlier of (a) Lender has given written
notice of such default to Borrower, or (b) Borrower has actual knowledge of such
default; or

9.5 Representations. Any representation or warranty made by Borrower in any Loan
Document or in the Warrant shall have been false or misleading in any material
respect when made; or

9.6 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents; or (iii) shall file a
voluntary petition in bankruptcy; or

 

26



--------------------------------------------------------------------------------

(iv) shall file any petition, answer, or document seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation
pertinent to such circumstances; or (v) shall seek or consent to or acquiesce in
the appointment of any trustee, receiver, or liquidator of Borrower or of all or
any substantial part (i.e., 33- 1/3% or more) of the assets or property of
Borrower; or (vi) shall cease operations of its business as its business has
normally been conducted for a period of more than five consecutive business
days, or terminate substantially all of its employees; or (vii) becomes
insolvent; or (viii) Borrower or its directors or majority shareholders shall
take any action initiating any of the foregoing actions described in clauses
(i) through (vii); or (B) either (i) sixty (60) days shall have expired after
the commencement of an involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of Borrower being stayed; or (ii) a
stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) Borrower shall
file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) sixty (60) days shall have expired
after the appointment, without the consent or acquiescence of Borrower, of any
trustee, receiver or liquidator of Borrower or of all or any substantial part of
the properties of Borrower without such appointment being vacated; or

9.7 Attachments; Judgments. Any material portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments for the payment of money, individually or in the aggregate, of at
least $500,000 shall be rendered against Borrower and shall remain unsatisfied,
unvacated, or unstayed for a period of twenty (20) days after the entry thereof
(provided that no Advances will be made prior to the satisfaction, vacation, or
stay of such judgment, order, or decree), or Borrower is enjoined or in any way
prevented by court order from conducting any material part of its business; or

9.8 Other Obligations. The occurrence of any default under (a) any agreement or
obligation of Borrower involving any Indebtedness in excess of $500,000, or
(b) the occurrence of any default under any agreement or obligation of Borrower
that could reasonably be expected to have a Material Adverse Effect.

SECTION 10. REMEDIES

10.1 General. Upon and during the continuance of any one or more Events of
Default, (i) Lender may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.6, the
Notes and all of the Secured Obligations shall automatically be accelerated and
made due and payable, in each case without any further notice or act), and
(ii) Lender may notify any of Borrower’s account debtors to make

 

27



--------------------------------------------------------------------------------

payment directly to Lender, compromise the amount of any such account on
Borrower’s behalf and endorse Lender’s name without recourse on any such payment
for deposit directly to Lender’s account. Lender may exercise all rights and
remedies with respect to the Collateral under the Loan Documents or otherwise
available to it under the UCC and other applicable law, including the right to
release, hold, sell, lease, liquidate, collect, realize upon, or otherwise
dispose of all or any part of the Collateral and the right to occupy, utilize,
process and commingle the Collateral. All Lender’s rights and remedies shall be
cumulative and not exclusive.

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Lender may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations, to any creditor holding a junior Lien on the Collateral, or to
Borrower or its representatives or as a court of competent jurisdiction may
direct.

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3 No Waiver. Lender shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

10.4 Cumulative Remedies. The rights, powers and remedies of Lender hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Lender.

 

28



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by facsimile or hand delivery or delivery by an overnight express service or
overnight mail delivery service; or (ii) the third calendar day after deposit in
the United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:

 

  (a) If to Lender:

HERCULES TECHNOLOGY II, L.P.

HERCULES TECHNOLOGY III, L.P.

Attention: Chief Legal Officer and Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3068

 

  (b) If to Borrower:

AVEO PHARMACEUTICALS, INC.

Attention: President

75 Sidney Street

Fourth Floor

Cambridge, MA 02139

Facsimile: 617-995-4995

Telephone: 617-299-5000

With a copy to:

AVEO PHARMACEUTICALS, INC.

Attention: Vice President, Corporate Counsel

75 Sidney Street

Fourth Floor

Cambridge, MA 02139

Facsimile: 617-995-4995

Telephone: 617-299-5000

 

29



--------------------------------------------------------------------------------

or to such other address as each party may designate for itself by like notice.

11.3 Entire Agreement; Amendments. This Agreement, the Notes, and the other Loan
Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Lender’s revised
proposal letter dated May 7, 2010 and the Prior Agreement). None of the terms of
this Agreement, the Notes or any of the other Loan Documents may be amended
except by an instrument executed by each of the parties hereto.

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5 No Waiver. The powers conferred upon Lender by this Agreement are solely to
protect its rights hereunder, except those rights granted to Lender pursuant to
Section 8 of this Agreement, and under the other Loan Documents and its interest
in the Collateral and shall not impose any duty upon Lender to exercise any such
powers. No omission or delay by Lender at any time to enforce any right or
remedy reserved to it, or to require performance of any of the terms, covenants
or provisions hereof by Borrower at any time designated, shall be a waiver of
any such right or remedy to which Lender is entitled, nor shall it in any way
affect the right of Lender to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement, the Notes and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement, the Notes or any of the other Loan Documents without Lender’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Except as set forth in Sections 8 and 11.13, Lender may assign,
transfer, or endorse its rights hereunder and under the other Loan Documents
without prior notice to Borrower, and all of such rights shall inure to the
benefit of Lender’s successors and assigns.

11.8 Governing Law. This Agreement, the Notes and the other Loan Documents have
been negotiated and delivered to Lender in the State of California, and shall
have been accepted by Lender in the State of California. Payment to Lender by
Borrower of the Secured Obligations is due in the State of California. This
Agreement, the Notes and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.

 

30



--------------------------------------------------------------------------------

11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement, the Notes or any of the other Loan Documents
may be brought in any state or federal court located in the State of California.
By execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement, the Notes or the other Loan Documents. Service
of process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 11.2, and shall be deemed effective and received as
set forth in Section 11.2. Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of either
party to bring proceedings in the courts of any other jurisdiction.

11.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER AND LENDER SPECIFICALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR BY LENDER OR
ITS ASSIGNEE AGAINST BORROWER. This waiver extends to all such Claims, including
Claims that involve Persons other than Borrower and Lender; Claims that arise
out of or are in any way connected to the relationship between Borrower and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other

 

31



--------------------------------------------------------------------------------

relief and have such prejudgment order, writ or other relief enforced to the
fullest extent permitted by law notwithstanding that all Claims are otherwise
subject to resolution by judicial reference.

11.11 Professional Fees. Borrower promises to pay Lender’s reasonable fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other reasonable
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Lender after the Closing Date in connection with or related to: (a) the Loan;
(b) the administration, collection, or enforcement of the Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to Borrower or the Collateral, and any appeal or review thereof; and
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.

11.12 Confidentiality. Lender acknowledges that certain items of Collateral and
information provided to Lender by Borrower (including, without limitation, under
Sections 7.1, 7.2 and 8 of this Agreement) are confidential and proprietary
information of Borrower (the “Confidential Information”) and agrees to exercise
the same degree of care that Lender exercises with respect to its own
proprietary information of the same types to maintain the confidentially of any
such Confidential Information received in connection with this Agreement. Lender
agrees that any Confidential Information it may obtain shall not be disclosed to
any other person or entity in any manner whatsoever, in whole or in part,
without the prior written consent of Borrower, except that Lender may disclose
any such information: (a) to its own directors, officers, employees,
accountants, counsel and other professional advisors and to its affiliates if
Lender in its sole discretion determines that any such party should have access
to such information in connection with such party’s responsibilities in
connection with the Loan or this Agreement and, provided that such recipient of
such Confidential Information either (i) agrees to be bound by the
confidentiality provisions of this paragraph or (ii) is otherwise subject to
confidentiality restrictions that reasonably protect against the disclosure of
Confidential Information; (b) if such information is generally available to the
public; (c) if required in any report, statement or testimony submitted to any
governmental authority having jurisdiction over Lender; (d) if required in
response to any summons or subpoena or in connection with any litigation, to the
extent permitted or deemed advisable by Lender’s counsel; (e) to comply with any
legal requirement or law applicable to Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Lender’s sale, lease, or other disposition of Collateral
after default; (g) to any participant or Assignee of Lender or any prospective
participant or Assignee; provided, that such participant or Assignee or
prospective participant or Assignee agrees in

 

32



--------------------------------------------------------------------------------

writing to be bound by this Section prior to disclosure; or (h) otherwise with
the prior consent of Borrower; provided, that any disclosure made in violation
of this Agreement shall not affect the obligations of Borrower or any of its
affiliates or any guarantor under this Agreement or the other Loan Documents.
Lender hereby acknowledges that Borrower is a publicly traded company and the
trading in securities of Borrower is subject to applicable securities
legislation. Lender hereby further acknowledges that as a result of the
disclosure that may be made to it of any Confidential Information, it may
possess material, non-public information of Borrower. Accordingly, Lender hereby
acknowledges that any trading by its employees, officers, agents or
representatives in the securities of Borrower may entail the violation by
Lender, its employees, officers, agents or representatives of applicable
securities and other legislation and regulations.

11.13 Assignment of Rights. Borrower acknowledges and understands that Lender
may sell and assign all or part of its interest hereunder and under the Note(s)
and Loan Documents to any person or entity other than a person or entity
reasonably deemed by Lender to be a direct competitor of Borrower (an
“Assignee”); provided, that Lender shall not sell or assign any rights pursuant
to Section 8 of this Agreement without the consent of the Borrower. After such
assignment the term “Lender” as used in the Loan Documents shall mean and
include such Assignee, and such Assignee shall be vested with all rights, powers
and remedies of Lender hereunder with respect to the interest so assigned; but
with respect to any such interest not so transferred, Lender shall retain all
rights, powers and remedies hereby given. No such assignment by Lender shall
relieve Borrower of any of its obligations hereunder. Lender agrees that in the
event of any transfer by it of the Note(s), it will endorse thereon a notation
as to the portion of the principal of the Note(s), which shall have been paid at
the time of such transfer and as to the date to which interest shall have been
last paid thereon.

11.14 Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Lender. The Loan Documents and the Secured Obligations and Collateral security
shall continue to be effective, or shall be revived or reinstated, as the case
may be, if at any time payment and performance of the Secured Obligations or any
transfer of Collateral to Lender, or any part thereof is rescinded, avoided or
avoidable, reduced in amount, or must otherwise be restored or returned by, or
is recovered from, Lender or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Lender in Cash.

 

33



--------------------------------------------------------------------------------

11.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16 No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and the Borrower.

11.17 Publicity. To the extent Lender desires to use Borrower’s name and logo,
including a brief description of the relationship between Borrower and Lender,
in Lender’s marketing materials, Lender shall provide a copy of such materials
to Borrower and shall seek consent from Borrower which may not be unreasonably
withheld; provided, however, for clarity, no consent will be required (either by
Lender or Borrower) in connection with the filing of this Agreement (or any
other related Loan Document) with the SEC or any similar or replacement
governmental entity or other mandatory disclosures required by law.

11.18 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to Lender by reason
of Borrower’s failure to perform any of the obligations under this Agreement and
agree that the terms of this Agreement shall be specifically enforceable by
Lender. If Lender institutes any action or proceeding to specifically enforce
the provisions hereof, any Person against whom such action or proceeding is
brought hereby waives the claim or defense therein that Lender has an adequate
remedy at law, and such Person shall not offer in any such action or proceeding
the claim or defense that such remedy at law exists.

(SIGNATURES TO FOLLOW)

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

BORROWER: AVEO PHARMACEUTICALS, INC. Signature:  

/s/ Tuan Ha-Ngoc

Print Name:   Tuan Ha-Ngoc Title:   President and CEO

Accepted in Palo Alto, California:

 

LENDER:

HERCULES TECHNOLOGY II, L.P.,

a Delaware limited partnership

By:   Hercules Technology SBIC   Management, LLC, its General Partner By:  
Hercules Technology Growth   Capital, Inc., its Manager By:  

/s/ K. Nicholas Martitsch

Name:   K. Nicholas Martitsch Its:   Associate General Counsel

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

By:   Hercules Technology SBIC   Management, LLC, its General Partner By:  
Hercules Technology Growth   Capital, Inc., its Manager By:  

/s/ K. Nicholas Martitsch

Name:   K. Nicholas Martitsch Its:   Associate General Counsel

 

35



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED ONLY AS TO SPECIFIED LENDER AFFILIATE REPRESENTATIONS
AND OBLIGATIONS: HERCULES TECHNOLOGY GROWTH CAPITAL, INC. Signature:  

/s/ K. Nicholas Martitsch

Print Name:  

K. Nicholas Martitsch

Title:  

Associate General Counsel

 

36



--------------------------------------------------------------------------------

Table of Addenda, Exhibits and Schedules Addendum 1:   SBA Provisions Exhibit A:
  Advance Request   Attachment to Advance Request Exhibit B-1:   Term Note
Exhibit B-2:   Deferred Charge Note Exhibit C:   Name, Locations, and Other
Information for Borrower Exhibit D:   Borrower’s Patents, Trademarks, Copyrights
and Licenses Exhibit E:   Borrower’s Deposit Accounts and Investment Accounts
Exhibit F:   Compliance Certificate Exhibit G:   Joinder Agreement Exhibit H:  
ACH Debit Authorization Agreement Exhibit I:   Registration Rights Agreement
Schedule 1A   Existing Permitted Indebtedness Schedule 1B   Existing Permitted
Investments Schedule 1C   Existing Permitted Liens Schedule 1D   Subsidiaries
Schedule 5.5   Actions Before Governmental Authorities Schedule 5.9  
Intellectual Property Claims Schedule 5.10   Intellectual Property Schedule 5.11
  Borrower Products Schedule 5.14   Capitalization

 

37



--------------------------------------------------------------------------------

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

(a) Borrower’s Business. For purposes of this Addendum 1, Borrower shall be
deemed to include its “affiliates” as defined in Title 13 Code of Federal
Regulations Section 121.103. Borrower represents and warrants to Lender (as of
the Closing Date and for a period of one year thereafter) and covenants to
Lender as follows:

 

  1. Size Status. Borrower does not have in excess of 500 employees on the
Closing Date;

 

  2. No Relender. Borrower’s primary business activity does not involve,
directly or indirectly, providing funds to others, purchasing debt obligations,
factoring, or long-term leasing of equipment with no provision for maintenance
or repair;

 

  3. No Passive Business. Borrower is engaged in a regular and continuous
business operation (excluding the mere receipt of payments such as dividends,
rents, lease payments, or royalties). Borrower’s employees are carrying on the
majority of day to day operations. Borrower will not pass through substantially
all of the proceeds of the Loan to another entity;

 

  4. No Real Estate Business. Borrower is not classified under Major Group 65
(Real Estate) or Industry No. 1531 (Operative Builders) of the SIC Manual. The
proceeds of the Loan will not be used to acquire or refinance real property
unless Borrower (x) is acquiring an existing property and will use at least 51
percent of the usable square footage for its business purposes; (y) is building
or renovating a building and will use at least 67 percent of the usable square
footage for its business purposes; or (z) occupies the subject property and uses
at least 67 percent of the usable square footage for its business purposes.

 

  5.

No Project Finance. Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business’s financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and

 

38



--------------------------------------------------------------------------------

  oil and gas wells). The primary purpose of the Loan is not to fund production
of a single item or defined limited number of items, generally over a defined
production period, where such production will constitute the majority of the
activities of Borrower (e.g., motion pictures and electric generating plants).

 

  6. No Farm Land Purchases. Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.

 

  7. No Foreign Investment. The proceeds of the Loan will not be used
substantially for a foreign operation. At the time of the Loan, Borrower will
not have more than 49 percent of its employees or tangible assets located
outside the United States. The representation in this subsection (7) is made
only as of the date hereof and shall not continue for one year as contemplated
in the first sentence of this Section 1.

(b) Small Business Administration Documentation. Lender acknowledges that
Borrower completed, executed and delivered to Lender SBA Forms 480, 652 and 1031
(Parts A and B) together with a business plan showing Borrower’s financial
projections (including balance sheets and income and cash flows statements) for
the period described therein and a written statement (whether included in the
purchase agreement or pursuant to a separate statement) from Lender regarding
its intended use of proceeds from the sale of securities to Lender (the “Use of
Proceeds Statement”). Borrower represents and warrants to Lender that the
information regarding Borrower and its affiliates set forth in the SBA Form 480,
Form 652 and Form 1031 and the Use of Proceeds Statement delivered as of the
Closing Date is accurate and complete.

(c) Inspection. The following covenants contained in this Section (c) are
intended to supplement and not to restrict the related provisions of the Loan
Documents. Subject to the preceding sentence, Borrower will permit, for so long
as Lender holds any debt or equity securities of Borrower, Lender or its
representative, at Lender’ expense, and examiners of the SBA to visit and
inspect the properties and assets of Borrower, to examine its books of account
and records, and to discuss Borrower’s affairs, finances and accounts with
Borrower’s officers, senior management and accountants, all at such reasonable
times as may be requested by Lender or the SBA.

(d) Annual Assessment. At the request of Lender, Borrower will deliver to Lender
a written assessment of the economic impact of Lender’s investment in Borrower,
specifying the full-time equivalent jobs created or retained in connection with
the investment, the impact of the investment on the businesses of Borrower in
terms of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with the filing of Lender’s SBA
Form 468. Lender will assist Borrower

 

39



--------------------------------------------------------------------------------

with preparing such assessment. In addition to any other rights granted
hereunder, Borrower will grant Lender and the SBA access to Borrower’s books and
records for the purpose of verifying the use of such proceeds. Borrower also
will furnish or cause to be furnished to Lender such other information regarding
the business, affairs and condition of Borrower as Lender may from time to time
reasonably request.

(e) Use of Proceeds. Borrower will use the proceeds from the Loan only for
general working capital purposes. Borrower will deliver to Lender from time to
time promptly following Lender’s request, a written report, certified as correct
by Borrower’s Chief Financial Officer, verifying the purposes and amounts for
which proceeds from the Loan have been disbursed. Borrower will supply to Lender
such additional information and documents as Lender reasonably requests with
respect to its use of proceeds and will permit Lender and the SBA to have access
to any and all Borrower records and information and personnel as Lender deems
necessary to verify how such proceeds have been or are being used, and to assure
that the proceeds have been used for the purposes specified in this
Section 7.16.

(f) Activities and Proceeds. Neither Borrower nor any of its affiliates (if any)
will engage in any activities or use directly or indirectly the proceeds from
the Loan for any purpose for which a small business investment company is
prohibited from providing funds by the SBIC Act under 13 C.F.R.
§107.720. Without obtaining the prior written approval of Lender, Borrower will
not change within 1 year of the date hereof, Borrower’s current business
activity to a business activity which a licensee under the SBIC Act is
prohibited from providing funds by the SBIC Act.

(g) Redemption Provisions. Notwithstanding any provision to the contrary
contained in the Certificate of Incorporation of Borrower, as amended from time
to time (the “Charter”), if, pursuant to the redemption provisions contained in
the Charter, if any, Lender is entitled to a redemption of its Warrant, such
redemption (in the case of Lender) will be at a price equal to the redemption
price set forth in the Charter (the “Existing Redemption Price”). If, however,
Lender delivers written notice to Borrower that the then current regulations
promulgated under the SBIC Act prohibit payment of the Existing Redemption Price
in the case of an SBIC (or, if applied, the Existing Redemption Price would
cause the Common Stock to lose its classification as an “equity security” and
Lender has determined that such classification is unadvisable), the amount
Lender will be entitled to receive shall be the greater of (i) fair market value
of the securities being redeemed taking into account the rights and preferences
of such securities plus any costs and expenses of the Lender incurred in making
or maintaining the Warrant, and (ii) the Existing Redemption Price where the
amount of accrued but unpaid dividends payable to the Lender is limited to
Borrower’s earnings plus any costs and expenses of the Lender incurred in making
or maintaining the Warrant; provided, however, the amount calculated in
subsections (i) or (ii) above shall not exceed the Existing Redemption Price.

(h) Cost of Money. Notwithstanding any provision to the contrary contained in
the Loan Documents, all interest and fees charged pursuant to the Loan Documents

 

40



--------------------------------------------------------------------------------

shall comply with the provisions of 13 C.F.R. § 107.855, including, without
limitation, that such amounts shall not exceed the Cost of Money ceiling (as
defined hereafter). The current Cost of Money ceiling for this Loan is fourteen
and one half (14.5%) percent, not including the valuation of the warrants issued
in connection herewith.

(i) Compliance and Resolution. Borrower agrees that a failure to comply with
Borrower’s obligations under this Addendum, or any other set of facts or
circumstances where it has been asserted by any governmental regulatory agency
(or Lender believes that there is a substantial risk of such assertion) that
Lender and its affiliates are not entitled to hold, or exercise any significant
right with respect to, any securities issued to Lender by Borrower, will
constitute a breach of the obligations of Borrower under the financing
agreements between Borrower and Lender. In the event of (A) a failure to comply
with Borrower’s obligations under this Addendum; or (B) an assertion by any
governmental regulatory agency (or Lender believes that there is a substantial
risk of such assertion) of a failure to comply with Borrower’s obligations under
this Addendum, then (i) Lender and Borrower will meet and resolve any such issue
in good faith to the satisfaction of Borrower, Lender, and any governmental
regulatory agency, and, (ii) upon request of Lender, Borrower will cooperate and
assist with any assignment of the financing agreements from Hercules Technology
II, L.P. and Hercules Technology III, L.P. to Hercules Technology Growth
Capital, Inc. (the “Assignment Remedy”). Notwithstanding anything to the
contrary in this Agreement, pending the completion of such resolution meeting,
no default or Event of Default shall have, or be deemed to have, occurred,
provided that if such resolution meeting does not result in a cure or waiver
of any such failure to comply, the Assignment Remedy shall be effectuated and,
for clarity, no default or Event of Default shall have or be deemed to have
occurred.

 

41



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:    Lender:      Date:   May [    ], 2010    Hercules Technology II, L.P.   
      

Hercules Technology III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Attn: Bryan Jadot

      

AVEO Pharmaceuticals, Inc. (“Borrower”) hereby requests Hercules Technology II,
L.P. and Hercules Technology III, L.P. (collectively, “Lender”) an Advance in
the amount of Twenty Five Million and No/100 Dollars ($25,000,000.00) in the
aggregate on May [    ], 2010 (the “Advance Date”) pursuant to the Loan and
Security Agreement between Borrower and Lender (the “Agreement”). Capitalized
words and other terms used but not otherwise defined herein are used with the
same meanings as defined in the Agreement.

Please:

 

(a)    Issue a check payable to Borrower                  
                            

or

   (b)    Wire Funds to Borrower’s account                  
                             Bank:   

 

      Address:   

 

        

 

      ABA Number:   

 

      Account Number:   

 

      Account Name:   

 

  

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that the representations and
warranties set forth in the Agreement are and shall be true and correct in all
material respects on and as of the Advance Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date; (ii) that Borrower is in
compliance in all material respects with all the terms and provisions set forth
in each Loan Document on its part to be observed or performed; and (iii) that as
of the Advance Date, no fact or condition exists that would (or would, with the
passage of time, the giving of notice, or both) constitute an Event of Default
under the Loan Documents. Borrower understands and acknowledges that Lender has
the right to review the financial information supporting this representation
and, based upon such review in its sole discretion, Lender may decline to fund
the requested Advance.

 

42



--------------------------------------------------------------------------------

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Lender promptly before the funding of the Advance if
any of the matters which have been represented above shall not be true and
correct on the Advance Date and if Lender has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

Executed as of May [    ], 2010.

 

BORROWER: AVEO PHARMACEUTICALS, INC. SIGNATURE:  

 

TITLE:  

 

PRINT NAME:  

 

 

43



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated: May [    ], 2010

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:    AVEO PHARMACEUTICALS, INC. Type of organization:    Corporation State
of organization:    Delaware Organization file number:    3444819

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:

 

44



--------------------------------------------------------------------------------

EXHIBIT B-1

SECURED TERM PROMISSORY NOTE

 

[$13,750,000 / $11,250,000]    Advance Date: May [    ], 2010   

Maturity Date: September 1, 2013, March 1,

2014 or June 1, 2014 as specified in the Loan

Agreement

FOR VALUE RECEIVED, AVEO Pharmaceutical, Inc., a Delaware corporation, for
itself and each of its Subsidiaries which executes and delivers a Joinder
Agreement (the “Borrower”) hereby promises to pay to the order of [Hercules
Technology II, L.P. [or] Hercules Technology III, L.P.] or the holder of this
Secured Term Promissory Note (the “Lender”) at 400 Hamilton Avenue, Suite 310,
Palo Alto, CA 94301 or such other place of payment as the holder of this Secured
Term Promissory Note (this “Promissory Note”) may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of [Thirteen Million Seven Hundred Fifty Dollars ($13,750,000) [OR] Eleven
Million Two Hundred Fifty Dollars ($11,250,000)] or such other principal amount
as Lender has advanced to Borrower, together with interest at the Term Loan
Interest Rate (as defined in the Loan Agreement) per annum based upon a year
consisting of 360 days, with interest computed daily based on the actual number
of days in each month.

This Promissory Note is a Term Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement dated May
[    ], 2010, by and between Borrower, [Hercules Technology II, L.P. [or]
Hercules Technology III, L.P.] and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND ON BEHALF OF ITS SUBSIDIARIES       (if such subsidiary
executes and delivers a Joinder Agreement):     AVEO PHARMACEUTICALS, INC.    
By:       Title:  



--------------------------------------------------------------------------------

EXHIBIT B-2

SECURED DEFERRED CHARGE PROMISSORY NOTE

 

[$687,225 / $562,275]    Advance Date: May 28, 2010    Maturity Date: May 1,
2012

FOR VALUE RECEIVED, AVEO Pharmaceutical, Inc., a Delaware corporation, for
itself and each of its Subsidiaries which executes and delivers a Joinder
Agreement (the “Borrower”) hereby promises to pay to the order of [Hercules
Technology II, L.P. [or] Hercules Technology III, L.P.] or the holder of this
Secured Term Promissory Note (the “Lender”) at 400 Hamilton Avenue, Suite 310,
Palo Alto, CA 94301 or such other place of payment as the holder of this Secured
Deferred Charge Promissory Note (this “Promissory Note”) may specify from time
to time in writing, in lawful money of the United States of America, the
principal amount of [Six Hundred Eighty Seven Thousand Two Hundred Twenty Five
Dollars ($687,225) [OR] Five Hundred Sixty Two Thousand Two Hundred Seventy Five
Dollars ($562,275)] which will not accrue interest. Notwithstanding the above
Maturity Date, it shall be deemed earned by Lender as of the above Advance Date.

This Promissory Note is a Deferred Charge Note referred to in, and is executed
and delivered in connection with, that certain Loan and Security Agreement dated
May [    ], 2010, by and between Borrower, [Hercules Technology II, L.P. [or]
Hercules Technology III, L.P.] and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make payment under this Promissory Note without setoff, recoupment or deduction
and regardless of any counterclaim or defense. This Promissory Note has been
negotiated and delivered to Lender and is payable in the State of California.
This Promissory Note shall be governed by and construed and enforced in
accordance with, the laws of the State of California, excluding any conflicts of
law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND ON BEHALF OF ITS SUBSIDIARIES     (if such subsidiary
executes and delivers a Joinder Agreement):     AVEO PHARMACEUTICALS, INC.    
By:       Title:  



--------------------------------------------------------------------------------

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

 

1. Borrower hereby represents and warrants to Lender that Borrower’s current
name and organizational status as of the Closing Date is as follows:

Name: AVEO Pharmaceuticals, Inc.

Type of organization: Corporation

State of organization: Delaware

Organization file number: 3444819

Foreign Qualification Jurisdictions: Massachusetts

 

2. Borrower hereby represents and warrants to Lender that for five (5) years
prior to the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Name: GenPath Pharmaceuticals, Inc.

Used during dates of: 10/19/2001 to 3/1/2005

Type of Organization: Corporation

State of organization: Delaware

Organization file Number: 3444819

 

3. Borrower’s fiscal year ends on December 31.

 

4. Borrower’s federal employer tax identification number is 04-3581650.

 

5. Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations as of the Closing Date
are:

 

Chief Executive Office:      75 Sidney St.      Cambridge, MA 02139
Principal Place of Business:      75 Sidney St.      Cambridge, MA 02139
Locations of Collateral:      64 and 75 Sidney St.      Cambridge, MA 02139
Location of Subsidiary:      AVEO Pharma Limited      Gainsborough House      81
Oxford Street      London, W1D2EU, United Kingdom



--------------------------------------------------------------------------------

EXHIBIT D

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

Patents

The following is a list of pending patent applications owned by the Company.

 

Company Ref. No.

   Application Ser. No.    Filing Date    Patent No. AV 23 US    US 10/570,116
   2/28/2006    US 7,622,630 AV 23 AU    AU 2004-268639    3/24/2006    AU
2004-268639 AV 23 EP    EP 04 782 554.2    3/21/2006    AV 23 JP    JP
2006-524926    2/28/2006    AV 42 CIP US    US 11/170,338    6/28/2005    AV 42
CIP2 US    US 11/296,241    12/6/2005    AV 42 CIP2 AU    AU 2005 314003   
6/28/2007    AV 42 CIP2 EP    EP 05 853 435.5    7/7/2007    AV 42 CIP2 JP    JP
2007-545644    6/6/2007    AV 48 CIP 2 US    US 11/398,171    4/5/2006    US
7,556,796 AV 48 AU    AU 2006 2006012965    10/18/2007    AV 48 CA    CA
2,602,594    9/21/2007    AV 48 EP    EP 06 740686.8    10/29/2007    AV 48 JP
   JP 2008 505554    10/04/2007    AV 48 NZ    NZ 562749    10/24/2007    NZ
562749 AV 50A US    US 11/757,094    6/1/2007    US 7,659,378 AV50A AR    AR
P070102388    6/1/2007    AV 50A AU    AU 2007-254853    12/19/2008    AV 50A BR
   PI 0712223-3    12/2/2008    AV 50A CA    CA 2,654,019    12/1/2008    AV 50A
CN    CN 200780020154.5    12/1/2008   



--------------------------------------------------------------------------------

AV 50A EP    EP 07795607.6    12/23/2008    AV 50A ID    W00200804197   
12/24/2008    AV 50A IL    IL 195,038    11/2/2008    AV 50A IN    5/CHEN/2009
   1/1/2009    AV 50A JP    JP 2009-513297    12/1/2008    AV 50A KR    KR
10-2008-7032082    12/30/2008    AV 50A MX    MX/a/2008/015138    11/27/2008   
AV 50A NO    NO 2008 5422    12/30/2008    AV 50A NZ    Not available yet   
12/19/2008    AV 50A PH    PH 12008502645    12/2/2008    AV 50 A SG    SG
200808459-2    12/12/2008    AV 50A ZA    ZA 2008/09483    11/6/2008    AV 50B
US    US 11/757,059    6/1/2007    US 7,649,083 AV 50B AR    AR P070102389   
6/1/2007    AV 50B AU    AU 2007-254942    12/19/2008    AV 50B BR    PI
0712222-5    12/2/2008    AV 50B CA    Not available yet    11/28/2008    AV 50B
CN    CN 200780020105.1    12/1/2008    AV 50B EP    EP 07795599.5    12/23/2008
   AV 50B ID    W00200804198    12/24/2008    AV 50B IL    IL 195,037   
11/2/2008    AV 50B IN    8/CHEN/2009    1/1/2009    AV 50B JP    JP 2009-513295
   12/1/2008    AV 50B KR    KR 10-2008-7032083    12/30/2008    AV 50B MX    MX
/a/2008/014829    11/21/2008    AV 50B NO    NO 2008 5421    12/30/2008   



--------------------------------------------------------------------------------

AV 50B NZ    Not available yet    12/19/2008    AV 50B PH    PH 12008502644   
12/2/2008    AV 50 B SG    SG 200808462-6    12/12/2008    AV 50B ZA    ZA
2008/09484    11/6/2008    AV 54 US    US 12/494,965    6/30/2009    AV54 PCT   
PCT/US09/049211    6/30/2009    AV 55 US    US 12/360,790    1/27/2009    US
7,544,476 AV 56 US    12/498183    7/6/2009    US 7,615,353 AV56 PCT   
PCT/US2009/061163    1019/2009    AV57 P    61/322,712    4/9/2010    AV 58 US
   12/645,355    12/22/2009    AV 59 P    61/261,252    11/13/2009    AV 60 P   
61/333,590    5/11/2010   

Trademarks

The following is a list of Company’s trademark applications and registrations:

 

Mark

  

Country

   Serial No.    Filing Date    Reg. No.

AVEO

   United States    78/459583    7/30/04    3,276,293

AVEO

   Europe    004217493    12/20/04    4217493

AVEO

   Canada    1,243,421    12/30/04    722,251

AVEO

   Japan    2004114054    12/14/04    4875968

AVEO (stylized)

   United States    78/584457    3/10/05    3,276,709

MISC. DESIGN (Letter A stylized with colors)

 

LOGO [g44474exa_img001.jpg]

   United States    78/584441    3/10/05    3,584,631



--------------------------------------------------------------------------------

Mark

  

Country

   Serial No.    Filing Date    Reg. No.

Human Response Prediction

   United States    78/795,581    1/20/06    3,358,242

Human Response Platform

   United States    77/882,954    12/1/09   

Licenses

Dana Farber Cancer Institute

Exclusive Patent License dated March 19, 2002

This is a license under U.S. Patent Nos. 6,639,121 and 7,371,515 which cover the
Company’s mouse models of cancer, and their use in screens to identify new
cancer targets (respectively).

Abbott Bioresearch Center

Non-Exclusive License Agreement dated March, 30, 2002

This is a license under patents covering the tetracycline-regulated promoter
system used for inducible expression of recombinant oncogenes in the Company’s
mouse models of cancer.

E.I. duPont de Nemours & Company

OncoMouse® Technology Commercial License Agreement dated March 20, 2002

This license covers one of the Company’s mouse models of human cancer, i.e., the
melanoma model, but not the Company’s other mouse models.

Xenogen Corporation

In Vivo Imaging Technology Agreement dated September 30, 2005

This is a license allowing the Company to practice certain methods of
non-invasive in vivo imaging of the Company’s mouse models of cancer.

Kirin Brewery Company, Ltd.

License Agreement dated December 21, 2006

This is an exclusive license under certain Kirin patents to conduct clinical
trials and to commercialize (outside of Asia) a novel anti-cancer drug known as
KRN-951.

Merck (formerly Schering-Plough Biopharma Corporation)

License Agreement dated March 23, 2007

This is a research, development and license agreement (exclusive license under
AVEO patent applications) under which AVEO and Schering-Plough will develop and
commercialize AVEO’s monoclonal antibody AV-299.

Ocimum Biosolutions, Inc. (formerly GeneLogic)

License Agreements dated September 20, 2007 and March 31, 2009

These are research licenses to use certain GeneLogic databases for research
purposes.

Arana Therapeutics

License Agreement dated September 25, 2007

This is a research license under certain Arana patents for research purposes.



--------------------------------------------------------------------------------

OSI Pharmaceuticals, Inc.

Amended and Restated Collaboration and License Agreement dated July 16, 2009

This is a collaboration and license agreement under which OSI and AVEO will
collaborate on discovery and development of novel cancer drugs, and under which
OSI obtains certain rights with respect to use of AVEO’s platform technology.

Public Health Service

Non-Exclusive Patent License Agreement date September 14, 2009

This is a license under patents covering ErbB3 nucleic acids, polypeptides, and
antibodies.

Other IP-related disclosures

The Company has registered the following domain names:

aveopharma.com

aveobiz.com

aveous.com

aveopharmaceuticals.com

aveorx.com

tivozanib.com

tivozanib.org

tivozanib.net

tivozanib.mobi

tivozanib.info

tivozanib.biz

tivozanib.us

tivozanib.ca

tivozanib.com.mx

tivozanib.eu

tivozanib.at

tivozanib.be

tivozanib.ch

tivozanib.uk

tivozanib.es

tivozanib.de

tivozanib.dk

tivozanib.fr

tivozanib.gr

tivozanib.it

tivozanib.nl

tivozanib.pl

tivozanib.pt

tivozanib.ru

tivozanib.au

tivozanib.nz

tivozanib.br

tivozanib.cl



--------------------------------------------------------------------------------

EXHIBIT E

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

Comerica Bank    333 W. Santa Clara Street    San Jose, CA 95113    Main
Operating Acct.    Money Market Acct. (securing Letter of Credit)    Money
Market Acct.    Capital Advisors/State Street    C/o Capital Advisors Group   
Chatham Center    29 Crafts Street, Suite 270    Newton MA 02458    Investment
Account   



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Technology II, L.P.

Hercules Technology III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Attn: Bryan Jadot

Reference is made to that certain Loan and Security Agreement dated May 28, 2010
and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time (hereinafter referred
to collectively as the “Loan Agreement”), between Hercules Technology II, L.P.,
and Hercules Technology III, L.P., as Lender, on the one hand, and AVEO
Pharmaceuticals, Inc. (the “Company”) as Borrower, on the other hand. All
capitalized terms not defined herein shall have the same meaning as defined in
the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity as set forth below,
that as of the date hereof and in accordance with the terms and conditions of
the Loan Agreement, the Company is in compliance in all material respects for
the period ending                     of all covenants, conditions and terms and
hereby reaffirms that all representations and warranties contained therein are
true and correct on and as of the date of this Compliance Certificate with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties. Attached are the required
documents supporting the above certification. The undersigned further certifies,
in such capacity as set forth below, that these are prepared in accordance with
GAAP (except for the absence of footnotes with respect to unaudited financial
statement and subject to normal year end adjustments) and are consistent from
one period to the next except as explained below.

 

REPORTING REQUIREMENT

  

REQUIRED

   CALCULATION    CHECK IF
ATTACHED Interim Financial Statements    Monthly within 30 days    N/A   
Interim Financial Statements    Quarterly within 45 days    N/A    Audited
Financial Statements    FYE within 90 days    N/A    Intellectual Property on
Exhibit D    Quarterly within 30 days    N/A   

 

Very Truly Yours, AVEO PHARMACEUTICALS, INC. By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[            ], 20[    ], and is entered into by and between
                        , a                          corporation (“Subsidiary”),
and HERCULES TECHNOLOGY II, L.P., a Delaware limited partnership (“Hercules
II”), and HERCULES TECHNOLOGY III, L.P., a Delaware limited partnership
(“Hercules III”, together with Hercules II collectively referred to as the
“Lender”).

RECITALS

A. Subsidiary’s Affiliate, AVEO Pharmaceuticals, Inc. (“Company”) [has
entered/desires to enter] into that certain Loan and Security Agreement dated
May 28, 2010, with Lender, as such agreement may be amended (the “Loan
Agreement”), together with the other agreements executed and delivered in
connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that Lender shall have no duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith. Rather, to the extent
that Lender has any duties, responsibilities or obligations arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to Company and not to Subsidiary or any other person or entity. By way of
example (and not an exclusive list): (a) Lender’s providing notice to Company in
accordance with the Loan Agreement or as otherwise agreed between Company and
Lender shall be deemed provided to Subsidiary; (b) a Lender’s providing an
Advance to Company shall be deemed an Advance to Subsidiary; and (c) Subsidiary
shall have no right to request an Advance or make any other demand on Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

                                                                   
                      .

 

  By:       Name:       Title:       Address:       Telephone:  

 

    Facsimile:  

 

 

 

HERCULES TECHNOLOGY II, L.P., a Delaware limited partnership   By:   Hercules
Technology SBIC Management, LLC, its General Partner By:  

Hercules Technology Growth Capital, Inc., its Manager

  By:  

 

    Name:   K. Nicholas Martitsch     Its:   Associate General Counsel  

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

By:  

Hercules Technology SBIC Management, LLC, its General Partner

By:   Hercules Technology Growth Capital, Inc., its Manager   By:  

 

    Name:   K. Nicholas Martitsch     Its:   Associate General Counsel  
Address: 400 Hamilton Ave., Suite 310 Palo Alto, CA 94301 Facsimile:
650-473-9194 Telephone: 650-289-3060

 



--------------------------------------------------------------------------------

Execution Version

EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Technology II, L.P.

Hercules Technology III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Re: Loan and Security Agreement dated May 28, 2010 between AVEO Pharmaceuticals,
Inc. (“Borrower”), on the one hand, and Hercules Technology II, L.P., and
Hercules Technology III, L.P. (collectively, the “Lender”), (the “Agreement”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes Lender to initiate debit entries for the periodic payments due under
the Agreement to the Borrower’s account indicated below. The Borrower authorizes
the depository institution named below to debit to such account.

 

DEPOSITORY NAME    BRANCH CITY    STATE AND ZIP CODE TRANSIT/ABA NUMBER   
ACCOUNT NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

 

(Borrower)(Please Print) By:  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT I

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) dated as of May     , 2010
is entered into among AVEO Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), Hercules Technology II, L.P., a Delaware limited partnership, and
Hercules Technology III, L.P., a Delaware limited partnership (each, a
“Purchaser” and collectively, the “Purchasers”).

WHEREAS, the Company and the Purchasers have entered into a Loan and Security
Agreement, dated as of May     , 2010 (the “Loan Agreement”);

WHEREAS, pursuant to Section 8.2(c) of the Loan Agreement, the Company has
granted to the Purchasers certain rights to acquire shares of common stock of
the Company, $.001 par value per share (the “Common Stock”), after the date
hereof, in a private placement to be consummated concurrently with the closing
of a Subsequent Financing (as defined in the Loan Agreement) that is a public
offering (the shares of Common Stock that the Purchasers may acquire after the
date hereof pursuant to Section 8.2(c) of the Loan Agreement, and any other
shares of Common Stock issued in respect of such shares (because of stock
splits, stock dividends, reclassifications, recapitalizations or similar
events), are referred to herein as the “Loan Agreement Shares”); and

WHEREAS, the Company and the Purchasers have entered into Warrant Agreements
(the “Warrant Agreements”) on May     , 2010, pursuant to which the Company
granted to the Purchasers warrants to purchase, at the Exercise Price (as
defined in the Warrant Agreements), an aggregate of $1,250,000.00 in shares of
Common Stock (such shares, and any other shares of Common Stock issued in
respect of such shares (because of stock splits, stock dividends,
reclassifications, recapitalizations or similar events), the “Warrant Shares”);
and

WHEREAS, the Company and the Purchasers desire to provide for certain
arrangements with respect to the registration of the Loan Agreement Shares and
the Warrant Shares under the Securities Act of 1933, as amended (the “Securities
Act”).

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:

1. Registration of the Loan Agreement Shares. The Company shall file with the
Securities and Exchange Commission (the “SEC”), within ten (10) business days
following each date on which Purchasers acquire Loan Agreement Shares pursuant
to Section 8.2(c) of the Loan Agreement (each, a “Share Issuance Date”), a
registration statement on Form S-3 (or any successor form) covering resale to
the public by Purchasers of such Loan Agreement Shares acquired on such Share
Issuance Date by Purchasers (each, a “Loan Agreement Shares Registration
Statement”), provided that the Company is then eligible to file a registration
statement on Form S-3 (or any successor form).



--------------------------------------------------------------------------------

2. Registration of the Warrant Shares.

(a) If the Company proposes to file a registration statement with the SEC for a
public offering and sale of Common Stock of the Company, whether for its own
account or for the account of any other stockholder of the Company (other than a
registration statement on Form S-8 or Form S-4, or their successors, or any
other form for a similar limited purpose, or any registration statement covering
only securities proposed to be issued in exchange for securities or assets of
another corporation (a “Warrant Shares Registration Statement”), at any time or
from time to time on or prior to the date on which the Warrant Shares are
eligible for sale pursuant to Rule 144 promulgated under the Securities Act, the
Company shall give written notice to the Purchasers of its intention to do so,
provided, that no such notice need be given if no Registrable Shares (as defined
below) are to be included therein as a result of a written notice from the
managing underwriter pursuant to Section 2(b). Upon the written request of a
Purchaser given within 20 days after the Company provides such notice (which
request shall state the intended method of disposition of such Registrable
Shares), the Company shall use its best efforts to cause all Registrable Shares
which the Company has been requested by such Purchaser to register to be
registered under the Securities Act to the extent necessary to permit their sale
or other disposition in accordance with the intended methods of distribution
specified in the request of such Purchaser; provided that the Company shall have
the right to postpone or withdraw any registration effected pursuant to this
Section 2(a) without obligation to the Purchasers. “Registrable Shares” means
the Warrant Shares, provided, however, that Warrant Shares shall cease to be
Registrable Shares upon (i) any sale pursuant to a Warrant Shares Registration
Statement or Rule 144 under the Securities Act, (ii) any sale in any manner to a
person or entity which is not entitled, pursuant to this Agreement, to the
rights under this Agreement or (iii) at such time as they become eligible for
sale pursuant to Rule 144 under the Securities Act.

(b) If the registration for which the Company gives notice pursuant to Section 2
is a registered public offering involving an underwriting, the Company shall so
advise the Purchasers as a part of the written notice given pursuant to
Section 2(a) above. In such event, the right of a Purchaser to include its
Registrable Shares in such registration pursuant to this Section 2 shall be
conditioned upon such Purchaser’s participation in such underwriting on the
terms required by the underwriter or underwriters selected for the underwriting
by the Company and such Purchaser shall enter into an underwriting agreement
upon such terms with such underwriter or underwriters. If such Purchaser
disapproves of the terms of the underwriting, such Purchaser may elect, by
written notice to the Company, to withdraw its Registrable Shares from such
Registration Statement and underwriting. If the managing underwriter advises the
Company in writing that marketing factors require a limitation on the number of
shares to be underwritten, the number of shares that may be included by such
Purchaser in such Registration Statement and underwriting may be reduced,
provided that, the number of shares that may be included in such Registration
Statement and underwriting by the Purchasers and Other Holders (as defined
below) shall be allocated among each Purchaser and Other Holders requesting
registration in proportion, as nearly as practicable, to the respective number
of shares of Common Stock (on an as-converted basis) held by them on the date
the Company gives the notice specified in Section 2(a). If a Purchaser or any
Other Holder would thus be entitled to include more shares than such holder
requested to be registered, the excess shall be allocated among each requesting
Purchaser and other requesting Other Holders pro rata in the manner described in
the preceding sentence. “Other Holders” means holders of securities of the
Company (other than Purchasers) who are entitled, by contract with the Company,
to have securities included in a Registration Statement.



--------------------------------------------------------------------------------

3. Registration Procedures.

(a) If and whenever the Company is required by the provisions of this Agreement
to effect the registration of any Loan Agreement Shares or Registrable Shares
(for purposes hereof, the Loan Agreement Shares or Registrable Shares, as the
case may be, are sometimes referred to as the “Shares”) under the Securities
Act, the Company shall:

(i) file with the SEC a Loan Agreement Shares Registration Statement or a
Warrant Shares Registration Statement, as applicable (for purposes hereof, a
Loan Agreement Shares Registration Statement or a Warrant Shares Registration
Statement, as the case may be, is sometimes referred to as “Registration
Statement”) with respect to such Shares and use its best efforts to cause that
Registration Statement to become effective as soon as possible;

(ii) prepare and file with the SEC any amendments and supplements to the
Registration Statement and the prospectus included in the Registration Statement
as may be necessary to comply with the provisions of the Securities Act
(including the anti-fraud provisions thereof) and to keep the Registration
Statement effective for six months from the effective date or such lesser period
until all such Shares are sold;

(iii) furnish to a participating Purchaser such reasonable numbers of copies of
the Prospectus, including any preliminary Prospectus, in conformity with the
requirements of the Securities Act, and such other documents as such Purchaser
may reasonably request in order to facilitate the public sale or other
disposition of the Shares owned by such Purchaser (for purposes hereof,
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by an amendment or prospectus supplement, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus);

(iv) use its best efforts to register or qualify the Shares covered by the
Registration Statement under the Securities Act or Blue Sky laws of such states
as a participating Purchaser shall reasonably request, and do any and all other
acts and things that may be necessary or desirable to enable such Purchaser to
consummate the public sale or other disposition in such states of the Shares
owned by such Purchaser; provided, however, that the Company shall not be
required in connection with this clause (iv) to qualify as a foreign corporation
or execute a general consent to service of process in any jurisdiction;

(v) cause all such Shares to be listed on each securities exchange or automated
quotation system on which similar securities issued by the Company are then
listed;

(vi) provide a transfer agent and registrar for all such Shares not later than
the effective date of such Registration Statement;

(vii) make available for inspection by a participating Purchaser, any managing
underwriter participating in any disposition pursuant to such Registration
Statement, and any



--------------------------------------------------------------------------------

attorney or accountant or other agent retained by any such underwriter or
selected by such Purchaser, all financial and other records, pertinent corporate
documents and properties of the Company and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such Purchaser, underwriter, attorney, accountant or
agent in connection with such Registration Statement;

(viii) notify a participating Purchaser, promptly after it shall receive notice
thereof, of the time when such Registration Statement has become effective or a
supplement to any Prospectus forming a part of such Registration Statement has
been filed;

(ix) as expeditiously as possible following the effectiveness of such
Registration Statement, notify a participating Purchaser of any request by the
SEC for the amending or supplementing of such Registration Statement or
Prospectus;

(x) in the event that the Company’s legal counsel renders an opinion with
respect to the Registration Statement to any other stockholders of the Company
participating in the sale of shares of Common Stock pursuant to such
Registration Statement, arrange for a substantially similar opinion to be
delivered to a participating Purchaser; and

(xi) furnish to a participating Purchaser a draft of the Registration Statement
and the prospectus included in the Registration Statement and any amendments or
supplements thereto at least two business days prior to the filing of any such
Registration Statement, prospectus, amendment or supplement with the SEC, and
consider in good faith incorporating into such proposed filing any comments of
such Purchaser received by the Company within two business days of furnishing
such draft.

(b) If the Company has delivered a Prospectus to a participating Purchaser in
connection with this Section 3 and after having done so the Prospectus is
amended to comply with the requirements of the Securities Act, the Company shall
promptly notify such Purchaser and, if requested, such Purchaser shall
immediately cease making offers of Shares and return all Prospectuses to the
Company. The Company shall promptly provide such Purchaser with revised
Prospectuses and, following receipt of the revised Prospectuses, such Purchaser
shall be free to resume making offers of the Shares.

(c) In the event that, in the judgment of the Company, it is advisable to
suspend use of a Prospectus included in a Registration Statement due to pending
material developments or other events that have not yet been publicly disclosed
and as to which the Company believes public disclosure would be detrimental to
the Company, the Company shall notify a participating Purchaser to such effect,
and, upon receipt of such notice, such Purchaser shall immediately discontinue
any sales of Shares pursuant to such Registration Statement until such Purchaser
has received copies of a supplemented or amended Prospectus or until such
Purchaser is advised in writing by the Company that the then current Prospectus
may be used and has received copies of any additional or supplemental filings
that are incorporated or deemed incorporated by reference in such Prospectus.
Notwithstanding anything to the contrary herein, the Company shall not exercise
its rights under this Section 3(c) to suspend sales of Shares for a period in
excess of 30 days consecutively or 60 days in any 365-day period.



--------------------------------------------------------------------------------

(d) In the event that, in the judgment of the Company, it is advisable to delay
the filing or effectiveness of a Registration Statement due to pending material
developments or other events that have not yet been publicly disclosed and as to
which the Company believes public disclosure would be detrimental to the
Company, the Company may do so and shall notify a participating Purchaser to
such effect. Notwithstanding anything to the contrary herein, the Company shall
not exercise its rights under this Section 3(d) to delay such filing or
effectiveness for a period in excess of 30 days consecutively or 60 days in any
365-day period.

4. Requirements of Purchaser. Each Purchaser shall furnish to the Company such
information regarding such Purchaser and the distribution proposed by such
Purchaser as the Company may reasonably request in writing and as shall be
required in connection with any registration, qualification or compliance
referred to in this Agreement. Each Purchaser shall treat information provided
to it in connection with this Agreement regarding the Company and its plans to
file a Registration Statement confidentially and shall not disclose or use such
information other than as necessary to exercise its rights hereunder. Each
Purchaser shall cooperate with the Company in connection with the preparation
and filing of a Registration Statement hereunder.

5. Registration Expenses. The Company will pay all Registration Expenses (as
defined below) for all registrations under this Agreement. “Registration
Expenses” means all registration and filing fees, exchange listing fees,
printing expenses and fees and expenses of counsel for the Company incurred by
the Company in complying with the provisions of this Agreement, but excluding
underwriting discounts, selling commissions and the fees and expenses of a
Purchaser’s own counsel.

6. Indemnification and Contribution.

(a) In the event of any registration of any of the Shares under the Securities
Act pursuant to this Agreement, the Company will indemnify and hold harmless
each participating Purchaser, each underwriter of such Shares, and each other
person, if any, who controls such Purchaser or underwriter within the meaning of
the Securities Act or the Securities Exchange Act of 1934 (the “Exchange Act”)
against any losses, claims, damages or liabilities, joint or several, to which
such Purchaser, underwriter or controlling person may become subject under the
Securities Act, the Exchange Act, state securities or Blue Sky laws or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement under which such Shares were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to such Registration Statement,
(ii) the omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the Registration Statement or the offering contemplated thereby;
and the Company will reimburse such Purchaser, underwriter and each such
controlling person for any legal or any other expenses reasonably incurred by
such Purchaser, underwriter or controlling person in connection with



--------------------------------------------------------------------------------

investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any untrue statement or omission made in such Registration Statement,
preliminary prospectus or prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, by or on behalf of such Purchaser, underwriter or controlling person
specifically for use in the preparation thereof.

(b) In the event of any registration of any of the Shares under the Securities
Act pursuant to this Agreement, each participating Purchaser will indemnify and
hold harmless the Company, each of its directors and officers and each
underwriter (if any) and each person, if any, who controls the Company or any
such underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company, such directors and officers, underwriter or controlling person may
become subject under the Securities Act, Exchange Act, state securities or Blue
Sky laws or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Shares were registered under the
Securities Act, any preliminary prospectus or final prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or (ii) any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, if and to the extent (and only to the extent) that the statement or
omission was made in reliance upon and in conformity with information relating
to such Purchaser furnished in writing to the Company by such Purchaser
specifically for use in connection with the preparation of such Registration
Statement, prospectus, amendment or supplement; provided, however, that the
obligations of each such Purchaser hereunder shall be limited to an amount equal
to the net proceeds to such Purchaser of Shares sold in connection with such
registration.

(c) Each party entitled to indemnification pursuant to this Section 6 (an
“Indemnified Party”) shall give notice to the party obligated to provide
indemnification pursuant to this Section 6 (an “Indemnifying Party”) promptly
after such Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and shall permit the Indemnifying Party to assume the
defense of any such claim or any litigation resulting therefrom; provided, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not be unreasonably withheld, conditioned or delayed); and, provided, further,
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Section 6, except to the extent that the Indemnifying Party is adversely
affected by such failure. The Indemnified Party may participate in such defense
at such party’s expense; provided, however, that the Indemnifying Party shall
pay such expense if the Indemnified Party reasonably concludes that
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and any other party represented by such
counsel in such proceeding; provided further that in no event shall the
Indemnifying Party be required to pay the fees and expenses of more than one law
firm per jurisdiction as counsel for the Indemnified Party. The Indemnifying
Party also shall be responsible for the expenses of such defense if the



--------------------------------------------------------------------------------

Indemnifying Party does not elect to assume such defense. No Indemnifying Party,
in the defense of any such claim or litigation shall, except with the consent of
each Indemnified Party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect of such claim or litigation, and no Indemnified Party shall
consent to entry of any judgment or settle such claim or litigation without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 6 is due in accordance
with its terms but for any reason is held to be unavailable to an Indemnified
Party in respect to any losses, claims, damages and liabilities referred to
herein, then the Indemnifying Party shall, in lieu of indemnifying such
Indemnified Party, contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities to which such
party may be subject in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and a Purchaser on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and a Purchaser shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of material fact related to information supplied by the Company
or such Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 6(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 6(d), (i) in no case shall a Purchaser be liable or responsible
for any amount in excess of the net proceeds received by such Purchaser from the
offering of Shares and (ii) the Company shall be liable and responsible for any
amount in excess of such proceeds; provided, however, that no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Any party entitled to contribution
will, promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties under this Section 6(d), notify such
party or parties from whom contribution may be sought, but the omission so to
notify such party or parties from whom contribution may be sought shall not
relieve such party from any other obligation it or they may have thereunder or
otherwise under this Section 6(d). No party shall be liable for contribution
with respect to any action, suit, proceeding or claim settled without its prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.

(e) The rights and obligations of the Company and the Purchasers under this
Section 6 shall survive the expiration or termination of this Agreement.

7. Termination. Unless sooner terminated pursuant to the provisions of this
Agreement, all of the Company’s obligations to register the Loan Agreement
Shares or the Warrant Shares under this Agreement shall terminate on the earlier
of (a) March 17, 2015 or (b) the date on which all of the Loan Agreement Shares
and the Warrant Shares have been sold by the Purchasers.



--------------------------------------------------------------------------------

8. Assignment of Rights. The rights and obligations of a Purchaser hereunder
with respect to the Loan Agreement Shares or the Warrant Shares, as the case may
be, may be assigned by such Purchaser in connection with the transfer of the
Loan Agreement Shares or the Warrant Shares, as applicable, in accordance with
the terms of any agreement setting forth the terms and conditions applicable to
the transfer of the Loan Agreement Shares or the Warrant Shares, as the case may
be, and any such transferee shall be deemed a “Purchaser” for the purposes of
this Agreement; provided that such transferee provides written notice of such
assignment to the Company and agrees to be bound in writing hereby.

9. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

10. Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the parties
hereto shall be entitled to specific performance of the agreements and
obligations of the parties hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware (without reference to
the conflicts of law provisions thereof).

12. Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally or sent by telecopy or via a
reputable express courier, with charges prepaid, to the address set forth below
or to such other address of which the parties may have given notice. Unless
otherwise specified herein, such notices or other communications shall be deemed
received one business day after personal delivery or delivery by telecopy, or
three business days after being sent, if sent by reputable express courier.

If to a Purchaser:

HERCULES TECHNOLOGY II, L.P. or HERCULES TECHNOLOGY III, L.P., as applicable

Legal Department

Attention: Chief Legal Officer and Manuel Henriquez

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060



--------------------------------------------------------------------------------

With a copy to:

BINGHAM MCCUTCHEN

Attn: John Connolly

Three Embarcadero Center

San Francisco, CA 94111

Facsimile: 415-393-2286

Telephone: 415-393-2560

If to the Company:

AVEO PHARMACEUTICALS, INC.

Attention: President

75 Sidney Street

Fourth Floor

Cambridge, MA 02139

Facsimile: 617-995-4995

Telephone: 617-299-5000

With a copy to:

WILMER CUTLER PICKERING HALE AND DORR LLP

Attention: Steven D. Singer, Esq.

60 State Street

Boston, MA 02109

Facsimile: 617-526-5000

Telephone: 617-526-6000



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter. The parties may amend or modify this Agreement, in such manner as may be
agreed upon, only by a written instrument executed by the parties hereto.

14. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document. This Agreement may
be executed by facsimile signatures.

15. Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit or restrict the contractual
obligations of the parties.

[remainder of page intentionally omitted]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AVEO PHARMACEUTICALS, INC. By:  

 

Name:  

 

Title:  

 

HERCULES TECHNOLOGY II, L.P. By:  

 

Name:  

 

Title:  

 

HERCULES TECHNOLOGY III, L.P. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1A

EXISTING PERMITTED INDEBTEDNESS

Reimbursement obligations in connection with letter of credit numbers 593653-07
and 637923-01 issued by Comerica Bank (and any replacements thereof).

Indebtedness secured by the GECC Security Agreement

SCHEDULE 1B

EXISTING PERMITTED INVESTMENTS

Comerica Main Operating

Comerica Money Market (securing Comerica Letter of Credit)

Comerica Money Market Acct.

Capital Advisors/State Street account

AVEO Pharma Limited

SCHEDULE 1C

EXISTING LIEN

Liens secured by the GECC Security Agreement.

SCHEDULE 1D

LIST OF SUBSIDIARIES

 

Name and Address

  

Country of Formation

  

Location of Each Office

AVEO Pharma Limited    United Kingdom    Gainsborough House       81 Oxford
Street       London, W1D2EU       United Kingdom

SCHEDULE 5.5

ACTIONS BEFORE GOVERNMENTAL AUTHORITIES

None.

SCHEDULE 5.9

INTELLECTUAL PROPERTY CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.10

INTELLECTUAL PROPERTY

None.

SCHEDULE 5.11

BORROWER PRODUCTS

None.